Case 1:20-cv-05067-FB-SJB Document 6-12 Filed 10/21/20 Page 1 of 25 PagelD #: 219

Exhibit 12
CLAIM # PROVIDER #

329048
295736
307380
313061
315046
319149
324870
324875
313375
314507
343737
317478
321193
305750
184747
287646
291700
293063
293067
293068
293071
293088
293100
293107
293110
293118
293507
293510
293516
294551
298103
298104
298108
298109
298113
298115
298116
298118
298119
298120
298123
298163
298175
298380
333811
333815
333832
333833
333834
333835

810977948
621684118
621684118
275493321
352528741
621684118
275493321
275493321
264183569
472511008
610444716
550554001
611066126
463095174
550554001
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445

PROVIDER ADDRESS 1
PO BOX 734048

5801 CROSSINGS BLVD
5801 CROSSINGS BLVD
PO BOX 102141

DEPT AT 40379

5801 CROSSINGS BLVD
PO BOX 102141

PO BOX 102141

PO BOX 2379

2754 SOLUTION CENTER
PO BOX 151

2585 THIRD AVENUE
PO BOX 539

27277 NETWORK PLACE
2585 THIRD AVENUE
DRAWER 78864
DRAWER 78864
DARWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864

PROVIDER ADDRESS 2

CITY
CHICAGO
ANTIOCH
ANTIOCH
ATLANTA
ATLANTA
ANTIOCH
ATLANTA
ATLANTA
ASHLAND
CHICAGO
ASHLAND
HUNTINGTON
ASHLAND
CHICAGO
HUNTINGTON
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE

STATE ZIP

iL
TN
™N
GA
GA
™N
GA
GA
KY
IL
KY
WV
KY
IL
WV
Wi
Wi
Wi
Wi
Wi
Wi
WI
Wi
WI
WI
WI
Wi
WI
WI
WI
WI
Wi
Wi
Wl
WI
WI
WI
Wi
Wi
Wi
Wi
WI
WI
WI
Wi
WI
wi
WI
WI
WI

60673
37013
37013
30368
31192
37013
30368
30368
41105
60677
41105
25703
41105
60673
25703
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
$3278
53278
53278
53278
53278

DATE RCVD
3/04/2019
6/17/2019
7/45/2019
7/29/2019
8/02/2019
8/13/2019
8/28/2019
8/28/2019
7/30/2019
3/01/2019
8/02/2019
8/08/2019
3/19/2019
7/40/2019
9/20/2018
5/30/2019
6/07/2019
6/11/2019
6/11/2019
6/11/2019
6/11/2019
6/11/2019
6/11/2019
6/11/2019
6/14/2019
6/11/2019
6/12/2019
6/12/2019
6/12/2019
6/13/2019
6/21/2019
6/21/2019
6/21/2019
6/21/2019
6/21/2019
6/21/2019
6/21/2019
6/21/2019
6/21/2019
6/21/2019
6/21/2019
6/21/2019
6/21/2019
6/21/2019
9/19/2019
9/19/2019
9/19/2019
9/19/2019
9/19/2019
9/19/2019

BILLED AMT

WAM NUNN MNUUYNNNNUN YY NHN YY HUM UMYN YH HY YH UNH NUNN UN NH

788.00
663.04
307.04
63.97
351.00
307.04
60.86
193.46
23.00
32.00
2,957.11
160.00
70,00
649.00
160.00
173.00
714.00
55.00
36.00
340.00
142.00
225.00
210.00
173.00
612.00
652.00
254.00
135.00
598.00
714.00
652.00
173.00
210.00
340.00
55.00
612.00
142.00
254.00
211.00
36.00
598.00
135.00
163.00
225.00
568.00
211.00
36.00
173.00
142.00
210.00

ALLOWED

$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
5

748.60
90.29
54.58
63.97

267.83
54.58
60.86

193.46
12.48
25.60

2,661.41
64.41
56.00

483.43
72.95

138.40

571.20
44.00
28.80

272.00

113.60

180.00

168.00

138.40

489.60

521.60

203.20

108.00

478.40

571.20

521.60

138.40

168.00

272.00
44.00

489.60

113.60

203.20

168.80
28.80

478.40

108.00

130,40

180.00

454.40

168.80
28.80

138.40

113.60

168.00

PAID AMT

WMA MU MMMM NY YUN YM HYH MMU UMUNYH HH U YY HNN UNYNNUNYUNNHNHU HY

SERVICE DATE
2/26/2019
6/04/2019
7/02/2019
7/02/2019
3/22/2019
8/01/2019
5/21/2019
5/21/2019
7/22/2019
7/22/2019
7/22/2019
8/02/2019
7/22/2019
5/28/2019
9/12/2018
3/28/2019
4/24/2019
3/29/2019
3/20/2019
3/28/2019
3/20/2019
9/20/2018
9/20/2018
3/28/2019
4/03/2019
3/18/2019
3/20/2019
3/27/2019
3/20/2019
4/24/2019
3/18/2019
3/28/2019
9/20/2018
3/28/2019
3/29/2019
4/03/2019
3/20/2019
3/20/2019
3/28/2019
3/20/2019
3/20/2019
3/27/2019
3/28/2019
9/20/2018
3/20/2019
3/28/2019
3/20/2019
3/28/2019
3/20/2019
9/20/2018

USERID PPO CLAIM #

MWT
CxO
MVM
KRJ
MVM
MVM
MVM
MVM
KRJ
KRJ
MWT
MVM
ALS
MVM
NLA
CxO
MVM
ACL
ACL
ACL
CxO
ALS
CXO
ALS
ALS
KRJ
CxO
ALS
CxO
KRJ
CxO
CGA
CGA
CGA
CGA
CGA
MVM
CxO
CGA
CGA
CGA
CGA
CGA
MVM
CGA
CGA
CGA
CGA
CGA
CGA

19059133782
19164133825
19192144073
19207105138
19212158357
19221148794
19239108975
19239109002
19206122501
19210106342
19211114198
19218157148
19226131468
19190113706
18261154361
19144503662
19148526453
19158503485
19158505216
19158503486
19158503482
19158503483
19158503484
19158505214
19158505215
19158503481
19158505212
19158505213
19158505218
19148526714
19168518292
19168518282
19168518316
19168518298
19168518310
19168518288
19168518280
19168518290
19168518312
19168518286
19168518284
19168518294
19168518296
19168523734
19259513828
19259513838
19259513830
19259513827
19259513832
19259513834
333837
335046
335053
335056
335059
335060
335092
345489
369094
310370
300584
300585
300587
300761
306216
308331
311592
183813
188834
189911
196054
196716
199780
200241
203773
205082
205589
280599
206090
206105
207721
208693
208694
214254
237113
245110
251054
259083
277163
277168
322385
283484
283485
283487
283489
283491
287603
288404
291668
302431
307410

391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
611356023
200434866
200434866
352320780
611356023
352320780
352320780
352320780
264183569
352320780
352320780
352320780
610444716
611356023
352320780
611356023
352320780
201720760
611356023
201720760
611231262
611356023
201720760
201720760
201720760
352320780
611356023
611356023
352320780
352320780
352320780
610444716
264183569
264183569
264183569
264183569
264183569
474452102
611066126

472511008 2754 SOLUTION CENTER

352320780
352320780

DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
PO BOX 406997
PO BOX 27561
PO BOX 27561
PO BOX 9085
PO BOX 406997
PO BOX 9085
PO BOX 9085
PO BOX 9085
PO BOX 2379
PO BOX 9085
PO BOX 9085
PO BOX 9085
PO BOX 151

PO BOX 406997
PO BOX 9085
PO BOX 406997
PO BOX 9085
PO BOX 955

PO BOX 406997
PO BOX 955

PO BOX 29

PO BOX 406997
PO BOX 955

PO BOX 955

PO BOX 955

PO BOX 9085
PO BOX 406997
PO BOX 406997
PO BOX 9085
PO BOX 9085
PO BOX 9085
PO BOX 151

PO BOX 2379
PO BOX 2379
PO BOX 2379
PO BOX 2379
PO BOX 2379
PO BOX 23398
PO BOX 539

PO BOX 9085
PO BOX 9085

MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
ATLANTA
ALBUQUERQUE
ALBUQUERQUE
BELFAST
ATLANTA
BELFAST
BELFAST
BELFAST
ASHLAND
BELFAST
BELFAST
BELFAST
ASHLAND
ATLANTA
BELFAST
ATLANTA
BELFAST
MARIETTA
ATLANTA
MARIETTA
ASHLAND
ATLANTA
MARIETTA
MARIETTA
MARIETTA
BELFAST
ATLANTA
ATLANTA
BELFAST
BELFAST
BELFAST
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
LEXINGTON
ASHLAND
CHICAGO
BELFAST
BELFAST

Wi
WI
WI
wl
WI
WI
Wi
Wi
WI
GA
NM
NM
ME
GA
ME
ME
ME
KY
ME
ME
ME
KY
GA
ME
GA
ME
OH
GA
OH
KY
GA
OH
OH
OH
ME
GA
GA
ME
ME
ME
KY
KY
KY
KY
KY
KY
KY
KY
Ik
ME
ME

53278
53278
53278
53278
53278
53278
53278
53278
53278
30384
87125
87125
04915
30384
04915
04915
04915
41105
04915
04915
04915
41105
30384
04915
30384
04915
45750
30384
45750
41105
303384
45750
45750
45750
04915
30384
30384
04915
04915
04915
41105
41105
41105
41105
41105
41105
40523
41105
60677
04915
04915

9/19/2019
9/23/2019
9/23/2019
9/23/2019
9/23/2019
9/23/2019
9/23/2019
10/18/2019
12/31/2019
3/06/2019
6/27/2019
6/27/2019
6/27/2019
6/27/2019
7/11/2019
7/17/2019
7/25/2019
9/18/2018
10/1/2018
10/3/2018
10/17/2018
10/18/2018
10/26/2018
10/29/2018
11/12/2018
11/12/2018
11/12/2018
11/12/2018
11/13/2018
11/13/2018
11/16/2018
11/20/2018
11/20/2018
12/4/2018
2/01/2019
2/20/2019
3/06/2019
3/25/2019
5/06/2019
5/06/2019
5/13/2019
5/20/2019
5/20/2019
5/20/2019
5/20/2019
5/20/2019
5/30/2019
5/31/2019
6/07/2019
7/02/2019
7/15/2019

55.00
163.00
135.00
340.00
254,00
225.00
273.00
714.00
714.00
25,008.22
1,743.00
210.00
306.00
1,718.00
235,00
198.00
291.00
198.00
80.00
198.00
1,055.00
1,545.39
$35.00
135.00
23.00
7,769.00
565.00
48,364.27
30.00
1,360.00
237.00
30,00
114.00
30.00
262.00
237.00
919.00
135.00
262,00
230.00
22,602.81
134.00
1,844.00
134.00
251.00
251.00
880.00

200.00

74.00
268.00

80.00

44,00
130.40
108.00
272.00
203.20
180.00
218.40
571.20
571.20

22,007.24
758.93
177.52
219.65

1,511.84
177.00
153.86
272.67

95.33

61.07
115.67
642.41

1,390.86
470.80
103.37

12.42

3,838.22
187.35

42,560.54

27,00

1,360.00
208.56

27,00
102.60

27.00
200.20
208.56
808.72
103.37
200.20
157.74

20,342.59
107.07
964.55
106.37
199.17
199.17
880,00
172.50

66.60
171.30

61.07

PYM MAMM UY MMMM NUMUNNONYN YH HYNHUNYH MMH HUYNH MNNYHMNYHNYNHNHYN

3/29/2019
3/28/2019
3/27/2019
3/28/2019
3/20/2019
9/20/2018
9/19/2018
4/24/2019
4/24/2019
2/18/2019
6/19/2019
6/19/2019
6/19/2019
6/19/2019
7/05/2019
7/09/2019
2/19/2019
9/11/2018
9/20/2018
9/14/2018
10/10/2018
9/04/2018
10/18/2018
10/18/2018
10/18/2018
10/24/2018
10/24/2018
10/24/2018
10/18/2018
10/24/2018
11/8/2018
10/24/2018
10/24/2018
11/8/2018
1/28/2019
11/8/2018
8/31/2018
10/18/2018
1/28/2019
4/29/2019
4/29/2019
4/30/2019
4/30/2019
5/01/2019
4/29/2019
4/30/2019
4/30/2019
4/30/2019
4/29/2019
6/20/2019
9/20/2018

CGA
CGA
CGA
CGA
CGA
MVM
ALS
KRI
CGA
MWT
CXO
ALS
CXO
KRJ
KRJ
MVM
CGA
NLA
NLA
NLA
JXB
JXB
JXB
JXB
JXB
NLA
NLA
MWT
JXB
JXB
NLA
NLA
NLA
CGA
MVM
CGA
CGA
CGA
CGA
CGA
MWT
CGA
CXO
CGA
CGA
CGA
ALS
MVM
ALS
CxO
CGA

19259513836
19262501812
19262501821
19262501813
19262501826
19262501822
19262501814
19289500994
19361502840
19060148343
19176154869
19176154856
19176122396
19174102393
19189114581
19192114307
19203500912
18256100142
18269129131
18274118819
18285113273
18286100001
18296102561
18297118735
18306115814
18303116109
18305129152
18305101204
18312141216
18312117868
18317101172
18319131394
18319131391
18333141310
19029122429
19046101431
19060148345
19079120783
19120120228
19121121006
19128122124
19135121635
19135121477
19135121761
19135121630
19135121485
19148139147
19148126551
19155113161
19179115083
19190012058
308043
310545
316049
316920
321190
308172
214229
250525
302470
324309
358632
358634
290670
308329
312015
321956
304929
334135
325688
303047
302096
302098
302099
302119
306822
318059
323969
324393
325679
327705
289488
289776
293607
296953
296968
297412
312156
320580
320581
322725
311942
294361
295813
295814
295815
296222
296840
296842
296846
298094
298095

352320780
201720760
352320780
611356023
472511008
352320780
550578595
550578595
550578595
200976275
390813418
390813418
550357050
823887858
550493376
550357050
453460014
550581360
270851352
832048888
620862316
620862316
620862316
620862316
621586159
621624135
621586159
133757370
621586159
621586159
611356023
610985755
330731972
133757370
133757370
610700826
611229724
611229724
611229724
621042760
610444716
472511008
264183569
264183569
264183569
610444716
264183569
264183569
264183569
264183569
264183569

PO BOX 9085

PO BOX 955

PO BOX 9085

PO BOX 406997
2754 SOLUTION CENTER
PO BOX 9085

5170 US RTE 60 EAST
5170 US RTE 60 EAST
5170 US RTE 60 EAST
1200 OAKLEAF WAY SUITE A
PO BOX 860081

PO BOX 860081

PO BOX 3108

PO BOX 748522

PO BOX 910

PO BOX 3108

PO BOX 12069

PO BOX 4100

PO BOX 1258

PO BOX 603366 M
PO BOX 9118

PQ BOX 9118

PO BOX 9118

PO BOX 9118

PO BOX 13057

PO BOX 30309

PO BOX 13057

PO BOX 2270

PO BOX 13057

PO BOX 13057

PO BOX 406997

PO BOX 688

PO BOX 2270

PO BOX 2270

PO BOX 2270

201 PARK STREETPO BOX 90007
PO BOX $0039

PO BOX 90039

PO BOX 90039

PO BOX 5705

PO BOX 151

2754 SOLUTION CENTER
PO BOX 2379

PO BOX 2379

PO BOX 2379

PO BOX 1595

PO BOX 2379

PO BOX 2379

PO BOX 2379

PO BOX 2379

PO BOX 2379

BELFAST
MARIETTA
BELFAST
ATLANTA
CHICAGO
BELFAST
HUNTINGTON
HUNTINGTON
HUNTINGTON
ALTOONA
MINNEAPOLIS
MINNEAPOLIS
HUNTINGTON
LOS ANGELES
HUNTINGTON
HUNTINGTON
DAYTONA BEACH
BARBOURSVILLE
WAYNESBORO
CHARLOTTE
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
BELFAST
CHARLESTON
BELFAST
BURLINGTON
BELFAST
BELFAST
ATLANTA
MARIETTA
BURLINGTON
BURLINGTON
BURLINGTON
BOWLING GREEN
BOWLING GREEN
BOWLING GREEN
BOWLING GREEN
BELFAST
ASHLAND
CHICAGO
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND

ME
OH
ME
GA
HL
ME
WV
WV
wv
WI
MN
MN
wv
CA
wv
WV
FL
WV
TN
NC
MN
MN
MN
MN
ME
sc
ME
NC
ME
ME
GA
OH
NC
NC
NC
KY
KY
KY
KY
ME
KY
IL
KY
KY
KY
ky
ky
KY
KY
KY
KY

04915
45750
04915
30384
60677
04915
25705
25705
25705
54720
55486
55486
25702
90074
25712
25702
32120
25504
38485
28260
55480
55480
55480
55480
04915
29417
04915
27216
04915
04915
30384
45750
27216
27216
27216
42102
42102
42102
42102
04915
41105
60677
41105
41105
41105
41105
41105
41105
41105
41105
41105

7/17/2019
7/23/2019
8/05/2019
8/07/2019
8/19/2019
7/17/2019
12/4/2018
3/05/2019
7/02/2019
8/27/2019
11/26/2019
11/26/2019
6/05/2019
7/17/2019
7/26/2019
5/16/2019
5/28/2019
9/20/2019
8/29/2019
7/03/2019
7/01/2019
7/01/2019
7/01/2019
7/01/2019
7/12/2019
8/09/2019
8/26/2019
8/27/2019
8/29/2019
9/04/2019
6/03/2019
6/04/2019
6/12/2019
6/19/2019
6/19/2019
6/20/2019
7/26/2019
8/16/2019
8/16/2019
8/22/2019
3/26/2019
6/13/2019
6/17/2019
6/17/2019
6/17/2019
6/18/2019
6/19/2019
6/19/2019
6/19/2019
6/21/2019
6/21/2019

DD U TM YMY MUU NYMHUMMOMUNUN MUU DYN YUN NH MHYMHY HUN UNNHNNHUNUNNYNH HUM HH

19.00
565.00
217.00
401.00

74,00
245.00
287.00
147.00
217.00
391.00
189.00
224.00
592.00

1,196.00
120.00
1,037.00
630.00
935.63
667.00
154.00
195.00
195.00
442.00
315.00
332.00

50.00
455.00

49.00
368.00
214.00
740.00
189.00
554.00
442.00
156.00
200.00
105.00
500.00
105.00
300.13

20,807.26

27,00
256.00
134.00
376.00
198.00
376.00

23.00
134,00
256.00
198.00

WET UM MAM NNN MN YN HUN HYMN MHUHUN UYU YH NY NYU MMNU DUH HNUNYNH HNN MHMUNU DH

4.20
187.35
152.50
352.88

66.60
171.27
198.20
106.12
156.95
344.08
177.66
210.56
562.40
472.62

76.59
985.15

87.11
622.80
124.16
140.18
116.68
116.68
265.82
184.43
186.42

39.63
187.36

8.68
263.33
111.08
651.20

93.60
179.96
90.74
51.52
168.75
41.97
218.90
41.97
98.83
18,726.55
21.60
200,12
106.58
296.82
95.33
296.82
12.48
134.00
200.12
156.86

TPM MUDD MM MMMM UNH MUNN NU HNN NHOH YN VU YNNUHYNHUNHNNYH Yin

7/01/2019
10/24/2018
7/29/2019
7/29/2019
4/29/2019
3/13/2018
11/26/2018
2/28/2019
6/27/2019
1/24/2019
3/07/2019
3/07/2019
5/21/2019
7/04/2019
5/21/2019
5/07/2019
5/07/2019
5/08/2019
8/19/2019
2/15/2019
2/01/2019
4/10/2019
3/13/2019
1/18/2019
7/10/2019
7/10/2019
8/21/2019
8/21/2019
8/21/2019
8/29/2019
5/24/2019
5/24/2019
8/30/2018
6/15/2019
2/28/2019
6/14/2019
7/23/2019
7/31/2019
8/05/2019
2/28/2019
3/14/2019
3/14/2019
3/14/2019
3/15/2019
3/15/2019
6/12/2019
3/15/2019
3/18/2019
3/16/2019
3/14/2019
3/16/2019

ALS
CGA
MVM
MVM
CGA
KRJ
CGA
CGA
CxO
KR
CGA
CGA
KRJ
KRI
CGA
MWT
MWT
KR]
ALS
MVM
CGA
CGA
CxO
CGA
KRJ
KRI
ALS
MVM
ALS
KR3
CxO
KRI
CXO
KRJ
CGA
KRJ
ALS
MVM
MVM
CGA
MWT
ALS
CGA
CGA
CGA
CXO
CGA
CGA
CGA
CxO
CxO

19192114312
19199120259
19213130877
19214145021
19224514255
18200111286
18334147184
190601637384
19179152116
19234127280
19326121652
19326121651
19155100121
19192152252
19205122817
19135104415
19142121608
192611400386
19238117657
19182117586
19177501847
19177501848
19177501844
19177501846
19192114581
19220108911
19235122614
19238103348
19238116536
19245104857
19149141733
19150121532
19161102968
19169114143
19169114147
19169151666
19205161987
19226153351
19226153344
19231509387
19080113091
19161503639
19163129757
19163129773
19163129772
19164113014
19165125830
19165148293
19166105929
19169119457
19169119458
298096
327609
364985
290485
290545
298199
310529
310530
313442
307524
366357
378724
314060
314685
321160
322838
322842
325796
326492
327239
322644
322647
333211
300717
314599
315090
316377
296773
199744
236025
238879
271479
293837
296064
353132
292642
294362
294363
294364
294366
305023
308170
3081712
316815
297426
297437
297439
297461
225868
230008
231511

264183569
472511008
621790133
621790133
621684118
621684118
621790133
621684118
812579819
560543246
560543246
550526150
770644336
550526150
550779739
770644336
770644336
550604872
550526150
550526150
800249057
800249057
133757370
550675666
550578595
550578595
550493376
630825248
271667227
264546400
271667227
271667227
133757370
825068549
316400073
610444716
472511008
472511008
472511008
472511008
472511008
264183569
264183569
610444716
382084239
382084239
382084239
382084239
264546400
133757370
310714190

PO BOX 2379

2754 SOLUTION CENTER
5811 CROSSINGS BLVD
5811 CROSSINGS BLVD
5801 CROSSINGS BLVD
5801 CROSSINGS BLVD
5811 CROSSINGS BLVD
5801 CROSSINGS BLVD
133 INDIAN LAKE RD STE 204
PO BOX 17808

PO BOX 17808

PO BOX 37178

1717 N SAM HOUSTON PKWY W
PO BOX 37178

PO BOX 7000

1717 N SAM HOUSTON PKWY W
1717 N SAM HOUSTON PKWY W
PO BOX 3444

PO BOX 37178

PO BOX 37178

PO BOX 745040

PO BOX 745040

PO BOX 2270

1340 HAL GREER BOULEVARD
5170 US RTE 60 EAST
5170 US RTE 60 EAST
PO BOX 910

PO BOX 734315

PO BOX 457

PO BOX 7959

PO BOX 457

PO BOX 457

PO BOX 2270

2201 LEXINGTON AVE
836 4TH AVE

PO BOX 1595

2754 SOLUTION CENTER
2754 SOLUTION CENTER
2754 SOLUTION CENTER
2754 SOLUTION CENTER
2754 SOLUTION CENTER
PO BOX 2379

PO BOX 2379

PO BOX 1595

PO BOX 827641

PO BOX 827641

PO BOX 827641

PO BOX 827641

PO BOX 7959

PO BOX 2270

305 NORTH STH STREET

100

100
100

ASHLAND
CHICAGO
ANTIOCH
ANTIOCH
ANTIOCH
ANTIOCH
ANTIOCH
ANTIOCH
HENDERSONVILLE
BELFAST
BELFAST
BALTIMORE
HOUSTON
BALTIMORE
MORGANTOWN
HOUSTON
HOUSTON
CHARLESTON
BALTIMORE
BALTIMORE
ATLANTA
ATLANTA
BURLINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
DALLAS
BARBOURSVILLE
BELFAST
BARBOURSVILLE
BARBOURSVILLE
BURLINGTON
ASHLAND
HUNTINGTON
ASHLAND
CHICAGO
CHICAGO
CHICAGO
CHICAGO
CHICAGO
ASHLAND
ASHLAND
ASHLAND
PHILADELPHIA
PHILADELPHIA
PHILADELPHIA
PHILADELPHIA
BELFAST
BURLINGTON
IRONTON

KY
IL
™N
TN
TN
TN
TN
T™N
TN
ME
ME
MD
TX
MD
WV
T™
TX
WV
MD
MD
GA
GA
NC
WV
WV
WV
WV
TX
WV
ME
WV
WV
NC
KY
WV
KY
IL
iL
in
tL
IL
KY
KY
ky
PA
PA
PA
PA
ME
NC
OH

41105
60677
37013
37013
37013
37013
37013
37013
37075
04915
04915
21297
77038
21297
26507
77038
77038
25334
21297
21297
30374
30374
27216
25701
25705
25705
25712
75373
25504
04915
25504
25504
27216
41101
25701
41105
60677
60677
60677
60677
60677
41105
41105
41105
19182
19182
19182
19182
04915
27216
45638

6/21/2019
9/04/2019
5/06/2019
6/05/2019
6/05/2019
6/21/2019
7/23/2019
7/23/2019
7/30/2019
7/15/2019
12/20/2019
7/26/2019
7/31/2019
8/01/2019
8/19/2019
8/23/2019
8/23/2019
8/29/2019
8/30/2019
9/02/2019
8/22/2019
8/22/2019
9/18/2019
6/27/2019
8/01/2019
8/02/2019
8/06/2019
6/19/2019
10/26/2018
1/30/2019
2/06/2019
4/23/2019
6/12/2019
2/14/2019
3/06/2019
6/10/2019
6/13/2019
6/13/2019
6/13/2019
6/13/2019
7/09/2019
7/17/2019
7/17/2019
8/07/2019
6/20/2019
6/20/2019
6/20/2019
6/20/2019
1/04/2019
1/15/2019
1/18/2019

VEU MMM MUMMY NY UNNY MY DY YN NYY HUY HUN YUH HHH YUN UNUHYN MH HHH N UH

134.00
27.00
1,403.55
1,403.55
1,024.25
812.39
2,807.10
1,449.00
330.00
322.00
322.00
10,096.16
2,495.00
860.00
372.00
2,495.00
2,495.00
910.00
4,883.82
570.00
180.00
110.00
46.00
210.50
69.00
147.00
57.00
283.00
355.00
240.00
155.00
200.00
117.00
1,626.00
1,036.80
288.00
27.00
134.00
27,00
54.00
32.00
134.00
198.00
288.00
146.16
241.84
489.83
74.25
330.00
294.00
133.00

WWMM MMM UMMM MMU NUM HWY NAMM YD MHH UNH HHH HMM HYUN HH

106.58
21.60
561.00
561.00
111.40
137.18
841.50
160.51
133.00
118.09
118.09
9,894.24
665.00
842.80
232.89
665.00
665.00
910.00
4,786.15
564.30
137.84
68.95
13.60
149.55
29.44
104.81
38.51
122.02
153.80
113.12
72.95
107.86
11.51
238.81
890.44
259.20
21.60
117.90
21.60
43.20
25.60
105.15
155.60
259.20
26.67
39.29
80.28
12.88
140.88
64.69
64.41

DAUM MMMM MYUYNMOYNHY NH HUY NHN UHH YYH HYMN YH YH HNMHYNNYNNNENNHONKNH YD

3/15/2019
3/14/2019
4/19/2019
5/17/2019
5/17/2019
6/11/2019
7/12/2019
7/12/2019
7/15/2019
10/30/2018
10/30/2018
7/15/2019
7/19/2019
7/23/2019
7/23/2019
7/19/2019
7/16/2019
8/22/2019
8/22/2019
8/22/2019
8/15/2019
8/15/2019
2/42/2019
6/12/2019
7/29/2019
7/29/2019
7/29/2019
6/06/2019
10/15/2018
1/22/2019
1/21/2019
4/16/2019
4/08/2019
11/2/2018
12/31/2018
4/03/2019
1/02/2013
12/31/2018
1/03/2019
1/01/2019
4/01/2019
8/02/2018
8/03/2018
7/16/2019
10/29/2018
10/2/2018
10/2/2018
10/2/2018
12/28/2018
1/09/2019
1/09/2019

CxO
CGA
MWT
MVM
ALS
CXO
MVM
MVM
KRJ
CGA
KRJ
MWT
MVM
KRJ
ALS
CGA
MVM
ALS
ALS
MVM
KRJ
KRJ
CGA
CxO
KRJ
ALS
MVM
KRJ
JXB
NLA
NLA
CGA
KR]
MWT
MWT
CxO
ALS
KRJ
KRJ
MVM
CGA
MVM
MVM
KRJ
CxO
CxO
CXO
CxO
NLA
NLA
CGA

19169119464
19240501089
19122181378
19154165693
19154165700
19170153589
19200145862
19200146008
19207151399
19193117084
19351035802
19206102414
19210156494
19212101326
19227127924
19233100333
19233100339
19238161166
19241104152
19242116476
19232128614
19232128622
19260109776
19175515464
19212116152
19212160190
19217129018
19168118443
18298109625
19025132243
19035129568
19109135116
19162108905
19042508249
19063017501
19156104078
19161598936
19161503638
19161598935
19161503640
19184500692
18221102787
18221102786
19214135871
19170105366
19170105316
19170105407
19170105329
18365115734
19014105820
19016162687
254247
256868
276211
308168
308242
308280
320249
332455
329886
307513
289404
303081
303643
306696
328103
315053
320739
321365
322941
342818
296123
313056
406411
289239
289248
293069
293077
293082
293085
293091
293113
293114
293115
293417
389246
396199
293513
294380
294382
294384
294386
294387
294439
309450
309476
355047
355082
367580
379230
379291
379296

550578595
264546400
133757370
133757370
310714190
133757370
133757370
352320780
391678306
560543246
311131099
550493376
432093064
813066025
550357050
550564945
550675666
550675666
550564945
430688874
133757370
463095174
260902344
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391154715
391154715
391824445
260902344
391824445
391824445
391824445
391824445

5170 US RTE 60 EAST
PO BOX 7959

PO BOX 2270

PO BOX 2270

305 NORTH STH STREET
PO BOX 2270

PO BOX 2270

PO BOX 9085

PO BOX 343918

PO BOX 17808

PO BOX 148

PO BOX 910

2 STONECREST DRIVE
PO BOX 11635

PO BOX 3108

PO BOX 78000 - DEPT 781719
1340 HAL GREER BOULEVARD
1340 HAL GREER BOULEVARD
PO BOX 78000 - DEPT 781719
7153 SOLUTION CENTER
PO BOX 2270

27277 NETWORK PLACE
DRAWER 78864

DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864

DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864

DRAWER 78864
DRAWER 78864

DRAWER 78864
DRAWER 78864
DRAWER 78864

DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864

978 PARK ST

978 PARK ST

DRAWER 78864

DRAWER 78864
DRAWER 78864

DRAWER 78864

DRAWER 78864

DRAWER 78864

HUNTINGTON
BELFAST
BURLINGTON
BURLINGTON
IRONTON
BURLINGTON
BURLINGTON
BELFAST
MILWAUKEE
BELFAST
HARTFORD
HUNTINGTON
HUNTINGTON
DAYTONA BEACH
HUNTINGTON
DETROIT
HUNTINGTON
HUNTINGTON
DETROIT
CHICAGO
BURLINGTON
CHICAGO
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
OREGON
OREGON
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE

WV
ME
NC
NC
OH
NC
NC
ME
Wi
ME
ky
WV
wv
FL
WV
MI

wv
MI
IL
NC
IL
WI
WI
Wi
Wi
Wi
WI
Wi
Wi
Wt
WI
WI
WI
Wi
WI
wi
WI
WI
Wi
Wi
Wi
Wi
WI
WI
WI
WI
WI
Wi
Wi
Wl

25705
04915
27216
27216
45638
27216
27216
04915
53234
04915
42347
25712
25701
32120
25702
48278
25701
25701
48278
60677
27216
60673
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278
53575
53575
53278
53278
53278
53278
53278
53278

3/13/2019
3/20/2019
5/03/2019
7/17/2019
7/17/2019
7/17/2019
8/15/2019
9/17/2019
9/10/2019
7/15/2019
6/03/2019
7/03/2019
7/04/2019
7/12/2019
7/17/2019
8/02/2019
8/16/2019
8/19/2019
8/23/2019
10/11/2019
6/18/2019
7/29/2019
5/30/2019
6/03/2019
6/03/2019
6/11/2019
6/11/2019
6/11/2019
6/11/2019
6/11/2019
6/11/2019
6/11/2019
6/11/2019
6/11/2019
6/11/2019
6/11/2019
6/12/2019
6/13/2019
6/13/2019
6/13/2019
6/13/2019
6/13/2019
6/13/2019
7/19/2019
7/19/2019
11/14/2019
11/14/2019
12/25/2019
2/06/2020
2/06/2020
2/06/2020

DDE MH MMMM MMM NY MMH MU MMM WYNN HKHU UHHH MYMHMNUHU HNN HH NUNN

217.00
420.00
294.00
298.00
246.00
196.00
294.00
19.00
2,808.00
384.00
129,00
47.00
238.00
1,360.00
1,793.00
140.00
359.75
754,75
65.00
5,660.36
298.00
649.00
869.00
540.00
560.00
394.00
443.00
394.00
163.00
241.00
400.00
211.00
75.00
443.00
400.00
163.00
75.00
30.00
443,00
163.00
211.00
75.00
400.00
72.00
267.00
560.00
869.00
560.00
211.00
443.00
75.00

WDD DN UMMM DY U MYND WN Y DU Y VY NYY YYW Y NY MUM MDUNNYNYN HNN HUH HYN

156.95
231.00
64.69
80.38
105.11
46.99
64.69
4.20
2,386.80
152.94
38,84
29,64
140.46
1,703.35
82.87
327.37
686.82
40.82
5,660.36
80.62
483.43
188.79
432.00
448.00
315.20
354.40
315.20
130.40
168.80
320.00
168.80
60.00
354.40
320.00
130.40
60.00
24,00
354.40
130.40
168.80
60.00
320.00
36.82
177.54
448.00
119.92
448.00
168.80
354.40
60.00

PT DN DUM MMMM MUM NM NU YY DHUUM YN HYUN YN MMH HHH HYMN MNUYHYNUH OH

3/06/2019
2/27/2019
1/09/2019
7/10/2019
7/10/2019
7/10/2019
1/09/2019
3/23/2018
7/03/2018
1/07/2019
5/22/2019
6/25/2019
6/25/2019
6/25/2019
6/25/2019
7/29/2019
7/29/2019
8/09/2019
8/09/2019
11/24/2018
11/7/2018
2/03/2019
4/16/2019
4/01/2019
4/18/2019
3/25/2019
3/26/2019
3/25/2019
3/18/2019
3/18/2019
3/18/2019
3/18/2019
3/25/2019
3/26/2019
3/18/2019
3/18/2019
3/25/2019
3/25/2019
3/26/2019
3/18/2019
3/18/2019
3/25/2019
3/18/2019
3/20/2019
3/19/2019
4/18/2019
4/16/2019
4/18/2019
3/18/2019
3/26/2019
3/25/2019

CGA
MVM
CGA
KRJ
KRJ
KRJ
CGA
ALS
MVM
CGA
MVM
KRJ
KR]
MVM
MWT
ALS
ALS
MVM
KRJ

CGA
ALS
MWT
ALS
KRJ
CxO
KR
KRJ
KRJ
MVM
ALS
KR
KRJ
ALS
MWT
MWT
KRJ
MVM
MVM
ALS
MVM
MVM
ALS
KRJ
MVM
MVM
MVM
KRJ
MVM
MVM
KXN

19070150043
19074125487
19120114636
19196108051
19195100011
19196108109
19226113590
19253502964
19249142379
19193117068
19151106135
19182121974
19183154277
19191121190
19197100336
19212159271
19226156412
19227144705
19233122865
19281154517
19165110724
19206502471
19144503681
19144508940
19144508957
19158505164
19158505162
19158506897
19158505159
19158505160
19158505161
19158506898
19158506893
19158506892
19158506900
19158506894
19158505163
19161514837
19161514834
19161514838
19161514840
19161514835
19161514836
19198158109
19198158096
19315518617
19315518620
19357500738
20034511845
20034511841
20034511842
379300
379301
379302
396198
329986
377151
373496
371175
299390
307507
310129
314588
325843
325921
327474
413790
326274
357586
292958
306691
308327
308328
298117
298151
298155
343853
343860
343861
343911
417559
417560
417563
314619
314623
322357
298260
298946
302503
306695
326397
209670
255326
258169
335277
279400
281976
287869
289313
428104
349555
349553

391824445
391824445
391824445
391824445
133757370
311712716
310537504
311327831

61744704

61744704
311712716
261253235
311185270
261253235
310564124
310564121
274563392
390813418
263863718
352320780
311553083
311553083
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391975482
391975482
350913537
391091432
351811206
351187380
237297880
351811206
264546400
550768038
550768038
550581360
264546400
264546400
550768038
550581360
390813418
390813418
390813418

DRAWER 78864

DRAWER 78864

DRAWER 78864

DRAWER 78864

PO BOX 2270

P O BOX 951426

PO BOX 932699

2591 MIAMISBURG CENTERVILLE RD
PO BOX 932825

PO BOX 932825

P O BOX 951426

PO BOX 932293

PO BOX 932820

PO BOX 932293

PO BOX 781294

PO BOX 781294

719 W HAMILTON AVE SUITE B
PO BOX 860081

PO BOX 2210

PO BOX 9085

2700 GREENUP AVE

2700 GREENUP AVE
DRAWER 78864

DRAWER 78864

DRAWER 78864

DRAWER 78864

DRAWER 78864

DRAWER 78864

DRAWER 78864

DRAWER 78864

DRAWER 78864

DRAWER 78864

PO BOX 22453

PO BOX 22453

PO BOX 781008

PO BOX 27751

PO BOX 7112 DEPT 31
7340 SHADELAND STN 200
PO BOX 56002

PO BOX 7112 DEPT 31

PO BOX 7959

4607 MACCORKLE AVE SW 400
4607 MACCORKLE AVE STE 400
PO BOX 4100

PO BOX 7959

PO BOX 7959

4607 MACCORKLE AVE STE 400
PO BOX 4100

PO BOX 860081

PO BOX 860081

PO BOX 860081

SUITE 302

MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
BURLINGTON
CLEVELAND
CLEVELAND
DAYTON
CLEVELAND
CLEVELAND
CLEVELAND
CLEVELAND
CLEVELAND
CLEVELAND
DETROIT
DETROIT

EAU CLAIRE
MINNEAPOLIS
BURLINGTON
BELFAST
ASHLAND
ASHLAND
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
BELFAST
BELFAST
DETROIT

SALT LAKE CITY
INDIANAPOLIS
INDIANAPOLIS
INDIANAPOLIS
INDIANAPOLIS
BELFAST
SOUTH CHARLESTO
SO CHARLESTON
BARBOURSVILLE
BELFAST
BELFAST

SO CHARLESTON
BARBOURSVILLE
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS

Wl
WI
WI
Wi
NC
OH
OH
OH
OH
OH
OH
OH
OH
OH
Mi
Mi
Wi
MN
NC
ME
KY
KY
WI
Wi
WI
Wi
Wi
Wi
Wi
Wi
Wi
WI
ME
ME
Ml
UT
IN
IN
IN
IN
ME
WV
WV
WV
ME
ME
wv
wv
MN
MN
MN

53278
53278
53278
53278
27216
44193
44193
45459
44193
44193
44193
44193
44193
44193
48278
48278
$4701
55486
27216
04915
41101
41101
53278
53278
53278
53278
53278
53278
53278
53278
§3278
53278
04915
04915
48278
84127
46207
46256
46256
46207
04915
25309
25309
25504
04915
04915
25309
25504
55486
55486
55486

2/06/2020
2/06/2020
2/06/2020
2/06/2020
9/10/2019
5/07/2019
5/21/2019
6/07/2019
6/25/2019
7/15/2019
7/22/2019
8/01/2019
8/29/2019
8/29/2019
9/03/2019
§/21/2020
8/30/2019
3/07/2019
6/11/2019
7/12/2019
7/17/2019
7/17/2019
6/21/2019
6/21/2019
6/21/2019
10/15/2019
10/15/2019
10/15/2019
10/15/2019
6/03/2020
6/03/2020
6/03/2020
8/01/2019
8/01/2019
6/20/2019
6/21/2019
6/24/2019
7/02/2019
7/12/2019
8/30/2019
11/22/2018
3/15/2019
3/22/2019
5/08/2019
5/10/2019
5/16/2019
5/30/2019
6/03/2019
4/19/2019
4/30/2019
5/02/2019

$
$
$
$
$
$
$
$
$
°
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
°
$
$
$
$
$
$
$

400.00
394,00
560.00
163.00
46.00
341.00
3,228.61
412.45
321.00
106.00
341.00
187.90
199.00
108.47
157.00
370,00
498.00
188.00
1,100.00
135.00
162.00
162.00
154.00
254.00
197.00
154.00
254,00
197.00
254.00
197.00
154.00
254,00
5,167.00
3,006.00
4,991.95
152.00
1,590.00
36.00
1,840.00
1,590.00
290.00
235.00
110.00
832.00
315.00
408.00
110.00
104.00
102,648.69
1,491.40
154.90

Pe AHA YY YY YY YH YH YY HN HM WH

$
$
$
$
$
$
$
$
$
$
$
$
$
°
$
$
$
$
$
$
$

320.00
315.20
448.00
130.40
13.60
165.35
2,854.09
187.64
215.60
84.93
341.00
105.67
154.32
64.41
93.51
163.14
463.14
176.72
698.00
103.37
68.67
68.67
123.20
203.20
157.60
123.20
203.20
157.60
203.20
157.60
123.20
203.20
3,800.45
380.20
3,179.87
136.80
345.33
33.30
672.98
345.33
130.72
146.43
73.26
514.05
149.67
224.40
73.26
36.43

$ 97,516.26

$
$

1,416.83
148.70

WAM MMU MHD NM MOY UN YUN YH HY HUH HY HNN NNEHHYH HY

50,529.82

3/18/2019
3/25/2019
4/18/2019
3/18/2019
7/25/2018
3/20/2019
3/20/2019
3/20/2019
5/16/2019
7/02/2019
3/20/2019
7/26/2019
8/22/2019
8/23/2019
8/26/2019
8/26/2019
5/10/2018
3/01/2019
6/01/2018
8/19/2018
1/12/2018
1/23/2018
2/15/2019
2/15/2019
2/15/2019
2/15/2019
2/15/2019
2/15/2019
2/15/2019
2/15/2019
2/15/2019
2/15/2019
10/26/2018
10/26/2018
6/12/2019
6/13/2019
6/12/2019
6/12/2019
6/12/2019
6/12/2019
11/17/2018
10/2/2018
3/18/2019
5/06/2019
11/17/2018
5/05/2019
3/18/2019
5/29/2019
3/29/2019
4/16/2019
4/22/2019

KXN
KXN
KXN
MWT
MVM
MWT
MWT
MWT
ALS
KRJ
CGA
KR]
MVM
MVM
KRJ
MWT
KRJ
MWT
MVM
MVM
MVM
MVM
CGA
CGA
CGA
CGA
CGA
CGA
CGA
MVM
MVM
MVM
MVM
MVM
MWT
MVM
ALS
CxO
MVM
CGA
NLA
MVM
CGA
MWT
CxO
CXO
CGA
KR]
MWT
MWT
MWT

20034511843
20034511846
20034511847
20034511844
19252103494
19122182382
19137103175
19156165601
19172113396
19193113764
19198162032
19212104402
19240113085
19239174781
19243101601
19240174071
19240134155
19063116931
19158134730
19189507688
18281509322
18281522606
19168518340
19168514674
19168514673
19284506238
19284506265
19284506242
19284506240
20149500952
20149500953
20149500954
19210521871
19210521872
19170125964
19170171365
19171161896
19179157741
19191100165
19241101698
18323119931
19070707214
19079128647
19126147566
19127136198
19133112238
19149110065
19150152449
19106102165

19121100700
349556
316665
290361
290366
290372
290378
332429
307749
307765
308853
308865
314614
314615
382399
382400
382403
382404
391478
392362
283502
328096
320974
306205
306214
325817
329954
329975
329976
291122
291670
294367
294573
297502
298122
299134
304842
305022
306778
312192
315211
317908
319745
327232
291230
291669
299372
299379
319167
294368
294912
317770

390813418
390813418
390986578
390986578
390986578
390936578
391528920
390986578
390986578
390986578
390986578
390986578
390986578
390986578
390986578
390986578
390986578
390813418
390813418
550564945
550357050
550357050
753221011
113670557
113670557
561869734
561869734
561869734
453717894
550491960
472511008
208017790
550493376
550564945
550357050
550357050
472511008
453717894
550491960
453717894
550491960
550554001
453717894
611356023
352320780
352320780
201720760
352320780
472511008
472511008
264183569

PO BOX 860081

PO BOX 860081

PO BOX 860241

PO BOX 860241

PO BOX 860241

PO BOX 860241

PO BOX 860092

PO BOX 860241

PO BOX 860241

PO BOX 860241

PO BOX 860241

PO BOX 860241

PO BOX 860241

PO BOX 860241

PO BOX 860241

PO BOX 860241

PO BOX 860241

PO BOX 860081

PO BOX 860081

PO BOX 78000

PO BOX 3108

PO BOX 3108

112 CHURCH STREET STE 101 PO B
P.O. BOX 632200

P.O. BOX 632200

289 ACCESS ROAD

289 ACCESS ROAD

289 ACCESS ROAD

6755 MIRA MESA BLVD 123-153
1028 MASON ST

2754 SOLUTION CENTER
PO BOX 4190

PO BOX 910

PO BOX 78000

PO BOX 3108

PO BOX 3108

2754 SOLUTION CENTER
6755 MIRA MESA BLVD 123-153
1028 MASON ST

6755 MIRA MESA BLVD 123-153
1028 MASON ST

2585 THIRD AVENUE
6755 MIRA MESA BLVD 123-153
PO BOX 406997

PO BOX 9085

PO BOX 9085

PO BOX 955

PO BOX 9085

2754 SOLUTION CENTER
2754 SOLUTION CENTER
PO BOX 2379

MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
DETROIT
HUNTINGTON
HUNTINGTON
ELKIN
CINCINNATI
CINCINNATI
WAYNESVILLE
WAYNESVILLE
WAYNESVILLE
SAN DIEGO
MILTON
CHICAGO
BARBOURSVILLE
HUNTINGTON
DETROIT
HUNTINGTON
HUNTINGTON
CHICAGO

SAN DIEGO.
MILTON

SAN DIEGO
MILTON
HUNTINGTON
SAN DIEGO
ATLANTA
BELFAST
BELFAST
MARIETTA
BELFAST
CHICAGO
CHICAGO
ASHLAND

MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
Mi
WV
WV
NC
OH
OH
NC
NC
NC
CA
WV
IL
WV
WV
MI
wv
WV
IL
CA
WV
CA
WV
WV
CA
GA
ME
ME
OH
ME
IL
IL
KY

55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
48278
25702
25702
28621
45263
45263
28785
28785
28785
92424
25541
60677
25504
25712
48278
25702
25702
60677
92121
25541
92121
25541
25703
92121
30384
04915
04915
45750
04915
60677
60677
41105

5/13/2019
5/15/2019
6/05/2019
6/05/2019
6/05/2019
6/05/2019
6/05/2019
7/16/2019
7/16/2019
7/18/2019
7/18/2019
8/01/2019
8/01/2019
2/17/2020
2/17/2020
2/27/2020
2/17/2020
3/10/2020
3/11/2020
5/20/2019
2/11/2019
5/06/2019
7/13/2019
7/11/2019
8/29/2019
9/10/2019
9/10/2019
9/10/2019
6/06/2019
6/07/2019
6/13/2019
6/13/2019
6/20/2019
6/21/2019
6/24/2019
7/08/2019
7/09/2019
7/12/2019
7/26/2019
8/02/2019
8/09/2019
8/14/2019
9/02/2019
6/06/2019
6/07/2019
6/25/2019
6/25/2019
3/13/2019
6/13/2019
6/14/2019
6/17/2019

118.00
118.00
2,272.00
1,988.00
1,988.00
2,556.00
888.67
1,420.00
1,420.00
2,556.00
2,272.00
1,988.00
1,988.00
2,272.00
2,556.00
1,988.00
1,988.00
10,355.00
8,224.00
280.00
6,726.65
6,489.85
67.59
228.00
228.00
55.00
68.00
470.00
240.00
70.00
27.00
257.00
399.00
66.00
135.00
2,268.00
186.00
240.00
70.00
240.00
70,00
278.00
240.00
1,060.00
19.00
198.00
115.00
198.00
32.00
23.00
246.00

113.28
112.10
1,005.36
879.69
879.69
1,256.70
844.24
628.35
660.30
1,256.70
1,005.36
879.69
879.69
1,056.48
1,320.60
924.42
924.42
9,733.70
7,730.56
174.93
6,390.32
6,165.36
67,59
228.00
228.00
34.74
58.72
281.07
104.54
21.60
134.84
196.03
31.70
128.25
2,154.60
167.40
104.54
70.00
104.54
70.00
95.97
104.54
932.80
4.20
148.30
103.50
148.30
25.60
20.70
153.65

TRUE MMU NNN YUMMY UU YM YU YH UMHUHMNUHYUHHYNYNNUNNHYNYNHNUNNHNNHNN DH

4/29/2019
4/25/2019
3/31/2019
4/05/2019
4/05/2019
3/31/2019
4/29/2019
3/29/2019
3/29/2019
3/31/2019
3/31/2019
4/05/2019
4/05/2019
3/31/2019
3/31/2019
4/05/2019
4/05/2019
4/05/2019
4/05/2019
3/20/2018
1/24/2019
4/24/2019
9/27/2018
9/06/2018
9/06/2018
10/3/2018
10/17/2018
9/26/2018
5/28/2019
5/28/2019
12/26/2018
6/07/2019
6/14/2019
6/07/2019
6/07/2019
6/14/2019
1/14/2019
6/25/2019
6/25/2019
7/29/2019
7/29/2019
8/08/2019
8/27/2019
5/30/2019
5/30/2019
6/05/2019
5/30/2019
8/08/2019
12/12/2018
5/31/2019
5/31/2019

MWT
MWT
MWT
MWT
MWT
JXB
MWT
CGA
CGA
CGA
CGA
CGA
CGA
MWT
MWT
MWT
MWT
MWT
MWT
JXB
MWT
MWT
KRJ
KRJ
KRJ
KRJ
MVM
MVM
CXO
KRJ
MVM
KRJ
KRJ
KRI
KRJ
MVM
CGA
MVM
MVM
MVM
MVM
KRJ
MVM
CxO
KR3
ALS
ALS
KRJ

KRJ
MWT

19130100678
19134120341
19154140765
19154142582
19154142563
19154140796
19154122923
19193141255
19193141265
19197145613
19197145612
19212116836
19212116844
19197165612
19197165613
19212166836
19212166844
20065118765
20065118764
19135014288
19039100086
19123100350
19189031770
19189112117
19238120462
19249501180
19249501181
19249501179
19156105264
19154519820
19161503637
19163132031
19170127811
19168089409
19172100302
19186134133
19184501207
19192111714
19196522883
19213112189
19217517440
19224142897
19242113434
19154152836
19155116160
19172114253
19171119494
19221115005
19161503636
19162113276
19163129410
297026
320601
324756
327608
330435
359015
287660
289282
302191
369000
311346
311364
241322
300153
244426
250102
250956
299888
300152
256261
300151
275178
275189
276512
280289
362094
356705
356157
357973
341523
293787
298934
302552
314668
315953
321535
336076
186818
241473
289465
302174
310149
316875
322876
331467
333701
245582
290519
292749
293848
355275

610444716
610444716
610444716
472511008
3111310939
311131099
200310967
352193958
311131099
311131099
204773527
204773527
550675666
550675666
550357050
432093064
550696369
550357050
550578595
550357050
550675666
550675666
550675666
550357050
432093064
550493376
550675666
550675666
550675666
550675666
432093064
432093064
550357050
611356023
352320780
201720760
133757370
550554001
870648900
630791692
204173305
630959484
133757370
133757370
636001820
630959484
550768038
820668102
204773527
311131099
263083364

PO BOX 151

PO BOX 1595

PO BOX 1595

2754 SOLUTION CENTER

PO BOX 148

PO BOX 148

PO BOX 827641

1621 N. MAIN ST.

1211 MAIN STREET

1211 MAIN STREET

75 REMITTANCE DR DEPT 1013
75 REMITTANCE DR DEPT 1013
1340 HAL GREER BOULEVARD
1340 HAL GREER BOULEVARD
PO BOX 3108

2 STONECREST DRIVE

PO BOX 610041

PQ BOX 3108

5170 US RTE 60 EAST

PO BOX 3108

1340 HAL GREER BOULEVARD
1340 HAL GREER BOULEVARD
1340 HAL GREER BOULEVARD
PO BOX 3108

2 STONECREST DRIVE

PO BOX 910

1340 HAL GREER BOULEVARD
1340 HAL GREER BOULEVARD
1340 HAL GREER BOULEVARD
1340 HAL GREER BOULEVARD
2 STONECREST DRIVE

2 STONECREST DRIVE

PO BOX 3108

PO BOX 406997

PO BOX 9085

PO BOX 955

PO BOX 2270

2585 THIRD AVENUE

PO BOX 490

PO BOX 235003

1725 PARK PLACE

PO BOX 934462

PO BOX 2270

PO BOX 2270

1722 PINE ST

PO BOX 934462

4607 MACCORKLE AVE STE 400
1041 US HWY 231 NORTH

75 REMITTANCE DR DEPT 1013
1211 MAIN STREET

PO BOX 1510

ASHLAND
ASHLAND
ASHLAND
CHICAGO
HARTFORD
HARTFORD
PHILADELPHIA
BEAVER DAM
HARTFORD
HARTFORD
CHICAGO
CHICAGO
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
DALLAS
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
ATLANTA
BELFAST
MARIETTA
BURLINGTON
HUNTINGTON
PROCTORVILLE
MONTGOMERY
MONTGOMERY
ATLANTA
BURLINGTON
BURLINGTON
MONTGOMERY
ATLANTA

SO CHARLESTON
HARTFORD
CHICAGO
HARTFORD
EVANSVILLE

KY
KY
KY
IL

KY

PA
KY
KY
KY
IL
IL
WV
wv
WV
WV
T™
WV
WV
wv
WV
wv
WV
wv
WV
WV
WV
WV
WV
WV
WV
wv
WV
GA
ME
OH
NC
WV
OH
AL
AL
GA
NC
NC
AL
GA
WV

41105
41105
41105
60677
42347
42347
19182
42320
42347
42347
60675
60675
25701
25701
25702
25701
75261
25702
25705
25702
25701
25701
25701
25702
25701
25712
25701
25701
25701
25701
25701
25701
25702
30384
04915
45750
27216
25703
45669
36123
36106
31193
27216
27216
36106
31193
25309
42347
60675
42347
47706

6/19/2019
8/16/2019
8/28/2019
9/04/2019
9/11/2019
11/27/2019
5/30/2019
6/03/2019
7/01/2019
7/22/2019
7/24/2019
7/24/2019
2/12/2019
2/12/2019
2/19/2019
3/04/2019
3/06/2019
3/12/2019
3/13/2019
3/18/2019
4/29/2019
5/01/2019
5/01/2019
5/03/2019
5/13/2019
5/20/2019
5/22/2019
5/28/2019
5/28/2019
5/30/2019
6/12/2019
6/24/2019
7/02/2019
8/01/2019
8/05/2019
8/20/2019
9/25/2019
9/25/2018
2/12/2019
6/03/2019
7/01/2019
7/22/2019
8/07/2019
8/23/2019
9/13/2019
9/19/2019
2/21/2019
6/05/2019
6/10/2019
6/12/2019
6/13/2019

WDM MLM DUN HUYNH NUNNUYYUN MUNN NYNYN NNN MH MNUNYNYNNHUHUMUHHUNUNHU YH

486.45
298.00
198.00
23.00
168.00
168.00
620.73
154.97
841.36
852.44
120.00
550.00
210.50
188.81
339.00
154.00
3,042.00
19,582.72
4,020.00
339.00
158.75
188.81
210.50
339.00
154.00
384.00
7,893.85
240.50
110.25
188.81
154.00
154.00
339.00
272.00
154.00
40.00
364.00
172.00
1,680.00
270.00
4,137.00
840.00
95.00
304.00
170.00
840.00
150.00
223.00
130.00
228.80
183.00

437.81
175.33
95.33
20.70
54.32
54,32
219.93
59.02
631.02
639.33
22.05
58.43
149.55
82.16
322.05
91.48
2,737.80
18,603.59
1,956.37
322.05
147.64
82.16
149.55
322.05
91.48
249.02
7,183.42
218.86
100.33
82.16
91.48
91.48
322.05
239.36
108.15
36.00
66.29
144.26
663.00
118.05
518.00
267.12
34,06
83.19
88.34
840.00
116.80
92.25
13.06
171.60
110.98

VEN MM ADD MMU WM MUNUUN NUNN NNN YN UNH MHUNHUNYH NNN YH NUNN NYU MMH UNH HH

5/31/2019
8/12/2019
8/22/2019
5/31/2019
12/10/2018
12/10/2018
1/24/2019
5/02/2019
6/20/2019
7/13/2019
7/13/2019
6/20/2019
1/30/2019
1/04/2019
2/07/2019
2/18/2019
2/26/2019
2/26/2019
2/26/2019
3/07/2019
1/30/2019
1/04/2019
1/30/2019
4/25/2019
2/18/2019
5/12/2019
5/12/2019
5/14/2019
5/14/2019
5/14/2019
2/18/2019
2/18/2019
1/10/2019
7/25/2019
7/25/2019
7/25/2019
2/19/2019
9/17/2018
8/21/2018
5/30/2019
6/24/2019
6/24/2019
4/16/2019
5/02/2019
5/13/2019
6/24/2019
2/18/2019
5/31/2019
5/31/2019
5/31/2019
3/17/2019

CXO
ALS
ALS
CGA

CGA
KRJ
KRJ
MVM
MWT
ALS
ALS
MVM
MWT
CGA
CGA
CGA
MWT
MWT
CGA
MWT
MVM
MVM
CGA
CGA
MWT
MWT
MWT
MWT
MWT
MVM
ALS
KRJ
KRJ
MVM
MVM
CGA
NLA
MVM
MVM
ALS
MVM
CGA
CGA
MVM
CGA
CGA
MVM
KRJ
ALS
MWT

19164152175
19225124501
19235128649
19240500801
19252137854
19329504143
19145109607
19150140057
19179134036
19200135065
19204100328
19204100320
19038504566
19038504565
19047100402
19059154883
19063150736
19068102346
19070150031
19074100608
19115149259
19116507469
19116507470
19122100544
19129151333
19137121551
19140152723
19143148049
19143148041
19143505204
19161148474
19168523647
19182504388
19210150062
19212142817
19227118388
19267110326
18264147049
19040100338
19151122534
19178154085
19199106975
19218111548
19233108857
19253502967
19260105621
19051116067
19154167297
19158115940
19161131357
19162133989
297596
300352
302513
308152
312982
312984
312989
315120
316759
317584
318178
319815
322851
325892
293509
295036
324938
327164
347200
269223
270416
300185
307751
308873
309096
311574
314600
314606
329938
316401
244142
182462
182475
182485
183882
183883
184814
186274
212500
234042
289358
289327
289328
342798
378142
300643
311651
300259
307782
309105
309499

311131099
311131099
274860627
204773527
611383603
611383603
611383603
611197638
611197638
611286361
611286361
820668102
611197638
616060814
311258010
311299450
310537504
310646568
391824445
550516458
550526150
550516458
550741261
550554001
550526150
550554001
550554001
550554001
550741261
611286361
550357050
550493376
208017790
550493376
550357050
550357050
208017790
550696369
550357050
813066025
391343596
471797576
471797576
630828806
630828806
812579819
812579819
474915184
610901982
311131099
461328364

1211 MAIN STREET

PO BOX 148

3245 MOUNT MORIAH AVE.
75 REMITTANCE DR DEPT 1013
1200 BRECKINRIDGE STREET
1200 BRECKINRIDGE STREET
1200 BRECKINRIDGE STREET
25516 NETWORK PLACE
25516 NETWORK PLACE

PO BOX 22600

PO BOX 22600

1041 US HWY 231 NORTH
25516 NETWORK PLACE
2831 NEW HARTFORD ROAD
P.O. BOX 714131

PO BOX 932811

PO BOX 932699

PO BOX 714030

DRAWER 78864

PO BOX 11137

PO BOX 37178

PO BOX 11137

12 COURTNEY DRIVE

2585 THIRD AVENUE

PO BOX 37178

2585 THIRD AVENUE

2585 THIRD AVENUE

2585 THIRD AVENUE

12 COURTNEY DRIVE

PO BOX 22600

PO BOX 3108

PO BOX 910

PO BOX 4190

PO BOX 910

PO BOX 3108

PO BOX 3108

PO BOX 4190

PO BOX 610041

PO BOX 3108

PO BOX 11635

3410 STANLEY ST

PO BOX 680040

PO BOX 680040

1421 NARROW LANE PAR
1421 NARROW LANE PAR
133 INDIAN LAKE RD STE 204
133 INDIAN LAKE RD STE 204
PO BOX 80081

1219 N MAIN ST

1211 MAIN STREET

503 EAST CLAIREMONT AVENUE

SUITE 10

HARTFORD
HARTFORD
OWENSBORO
CHICAGO
OWENSBORO
OWENSBORO
OWENSBORO
CHICAGO
CHICAGO
OWENSBORO
OWENSBORO
HARTFORD
CHICAGO
OWENSBORO
CINCINNATI
CLEVELAND
CLEVELAND
CINCINNATI
MILWAUKEE
CHARLESTON
BALTIMORE
CHARLESTON
CHARLESTON
HUNTINGTON
BALTIMORE
HUNTINGTON
HUNTINGTON
HUNTINGTON
CHARLESTON
OWENSBORO
HUNTINGTON
HUNTINGTON
BARBOURSVILLE
HUNTINGTON
HUNTINGTON
HUNTINGTON
BARBOURSVILLE
DALLAS
HUNTINGTON
DAYTONA BEACH
STEVENS POINT
PRATTVILLE
PRATTVILLE
MONTGOMERY
MONTGOMERY
HENDERSONVILLE
HENDERSONVILLE
PHILADELPHIA
BEAVER DAM
HARTFORD

EAU CLAIRE

KY
KY
KY
iL
KY
KY
KY
IL
IL
KY
KY
KY
IL
KY
OH
OH
OH
OH
WI
WV
MD
WV
WV
WV
MD
WV
WV
WV
WV
KY
WV
WV
WV
WV
wv
WV
WV
TX
WV
FL
Wi
AL
AL
AL
AL
TN
TN
PA
KY
KY
Wi

42347
42347
42303
60675
42303
42303
42303
60673
60673
42304
42304
42347
60673
42303
45271
44193
44193
45271
53278
25339
21297
25339
25304
25703
21297
25703
25703
25703
25304
42304
25702
25712
25504
25712
25702
25702
25504
75261
25702
32120
54481
36068
36068
36111
36111
37075
37075
19101
42320
42347
54701

6/20/2019
6/26/2019
7/02/2019
7/17/2019
7/29/2019
7/29/2019
7/29/2019
8/02/2019
8/07/2019
8/08/2019
8/09/2019
8/14/2019
8/23/2019
8/29/2019
6/12/2019
6/14/2019
8/28/2019
9/02/2019
10/23/2019
4/17/2019
4/19/2019
6/26/2019
7/16/2019
7/18/2019
7/18/2019
7/25/2019
8/01/2019
8/01/2019
9/10/2019
8/06/2019
9/12/2018
9/13/2018
9/13/2018
9/13/2018
9/18/2018
9/18/2018
9/20/2018
9/24/2018
11/29/2018
1/25/2019
6/03/2019
6/03/2019
6/03/2019
10/11/2019
2/03/2020
6/27/2019
7/25/2019
6/26/2019
7/16/2019
7/18/2019
7/19/2019

1,880.00
183.00
144.64
645.00

25.00
100.00
50.00
20.00
205.00
192.71
624.06
152.00
94.00
208.20
220.20
178.00
242.68
137.00
176.00
110.00
335.00
110.00
236.86
160.00
254.00
160.00
160.00
140.00
236.86
1,100.00
5,998.75
80.00
212.00
39.00
14,941.98
268.50
1,330.00
2,140.00
15,072.08
1,360.00
54.60
80.00
120.00
75.00
75.00
480.00
150.00
1,502.00
90.00
55.12
60.00

DE UMM YM MYM NN DH MUM UNUM UMM MUNUNYNYN HH HUY YUN NUNNNHU YH HNN HN DH

750.00
84.32
60.68

113.59

4.47
46.28
11.92
13.89

116.14

173.44

561.65
63,38
78.83
73.15
31.78

172.47

214.53
53.33

140.80

103.09

328.30

103.09

217.84
73.26

248.92
73.26
73.26
41.93

217.84

990.00

5,698.83
47,59

109.24

24.88

14,194.90
255.08
756.14
1,926.00
14,318.50

246.12
50.78
41.40

120.00
59.15
59.15

201.00
68.00

239.05
90.00
41.34
28.77

DDT MUN MUMMY MNYNU DH YNUN HUHNE NHN HUNUN YH YY NNN NYNUN YH

6/10/2019
6/13/2019
6/27/2019
6/10/2019
4/19/2019
4/19/2019
4/19/2019
7/30/2019
8/01/2019
8/01/2019
7/30/2019
8/09/2019
8/16/2019
8/20/2019
6/05/2019
6/06/2019
8/23/2019
8/23/2019
3/08/2019
4/02/2019
4/02/2019
4/02/2019
7/08/2019
7/08/2019
7/08/2019
7/19/2019
7/26/2019
7/26/2019
7/08/2019
12/17/2018
8/21/2018
9/07/2018
9/05/2018
9/05/2018
9/07/2018
9/05/2018
9/07/2018
9/07/2018
9/07/2018
8/21/2018
4/24/2019
10/26/2018
5/10/2018
5/10/2018
5/10/2018
6/07/2019
7/42/2019
5/12/2019
7/10/2019
7/08/2019
3/27/2019

KRJ
MVM
MVM
MVM
CGA
CGA
CGA
MVM
MVM
KRJ
MVM
MVM
MVM
MVM
MVM
MVM
ALS
KRJ
CGA
CGA
CGA
CGA
KRJ
MVM
MVM
ALS
KRJ
KRJ
CGA
MVM
MWT
NLA
NLA
NLA
NLA
NLA
NLA
JXB
NLA
CGA
MVM
KRJ
MVM
MVM
KRJ
CxO
MVM
KRJ
KRJ
KRJ
CGA

19170141206
19176114206
19180105719
19194109843
19206142544
19206142545
19206142541
19212167184
19217145598
19219132334
19220126690
19224154168
19232158249
19239160634
19159106761
19164113916
19239101483
19241131822
19294506895
19105118749
19108100268
19175128154
19193142202
19197151790
19198101382
19204147604
19212115963
19212115955
19249150650
19214033788
18251100093
18255122786
18255121816
18255122790
18258100070
18258100065
18261160412
18264113503
18330503753
19023129274
19150160894
19149151965
19149151962
19283128863
20030131372
19176162473
19205115163
19175025592
19193106666
19198137854
19198158199
310594
317287
282546
287937
292835
293619
295742
296469
297390
303859
311617
317368
319924
296281
302499
308202
324775
259623
319791
305687
305746
309486
312071
315077
318124
302341
361296
302340
304183
306061
310369
304184
311943
322387
298405
300716
316349
329633
303753
290639
305028
306698
330620
320118
320109
320114
289775
291667
292716
293579
294519

461328364
461328364
311131099
264287537
311131099
204773527
311131099
311131099
474915184
311131099
311131099
264287537
311131099
461328364
461328364
461328364
391528920
264546400
204002749
630622484
630622484
630622484
630622484
630622484
630622484
810977948
810977948
810977948
810977948
810977948
810977948
810977948
810977948
810977948
390452970
561079264
561079264
561079264
320104791
208293795
391913402
391913402
390813418
550357050
550357050
550357050
472511008
472511008
133757370
133757370
310714190

503 EAST CLAIREMONT AVENUE
503 EAST CLAIREMONT AVENUE
PO BOX 148

PO BOX 950

1211 MAIN STREET

75 REMITTANCE DR DEPT 1013
PO BOX 148

1211 MAIN STREET

PO BOX 80081

1211 MAIN STREET

PO BOX 148

P 0 BOX 950

1211 MAIN STREET

503 EAST CLAIREMONT AVENUE
503 EAST CLAIREMONT AVENUE
503 EAST CLAIREMONT AVENUE
1400 BELLINGER ST STE PHM 2
PO BOX 7959

3401 SOLUTIONS CTR 773401
4154 CARMICHAEL ROAD
4154 CARMICHAEL ROAD
4154 CARMICHAEL ROAD
4154 CARMICHAEL ROAD
4154 CARMICHAEL ROAD
4154 CARMICHAEL ROAD

1000 N OAK AVE

1000 N OAK AVE

1000 N OAK AVE

1000 N OAK AVE

PO BOX 734048

PO BOX 734048

PO BOX 734048

PO BOX 734048

PO BOX 734048

PO BOX 734048

PO BOX 5105

PO BOX 5105

PO BOX 5105

1300 TAMARACK ROAD

PO BOX 37610

PO BOX 1185

PO BOX 1185

PO BOX 860081

PO BOX 3108

PO BOX 3108

PO BOX 3108

2754 SOLUTION CENTER

2754 SOLUTION CENTER

PO BOX 2270

PO BOX 2270

305 NORTH STH STREET

EAU CLAIRE
EAU CLAIRE
HARTFORD
DEFIANCE
HARTFORD
CHICAGO
HARTFORD
HARTFORD
PHILADELPHIA
HARTFORD
HARTFORD
DEFIANCE
HARTFORD
EAU CLAIRE
EAU CLAIRE
EAU CLAIRE
EAU CLAIRE
BELFAST
CHICAGO
MONTGOMERY
MONTGOMERY
MONTGOMERY
MONTGOMERY
MONTGOMERY
MONTGOMERY
MARSHFIELD
MARSHFIELD
MARSHFIELD
MARSHFIELD
CHICAGO
CHICAGO
CHICAGO
CHICAGO
CHICAGO
CHICAGO
BELFAST
BELFAST
BELFAST
OWENSBORO
PHILADELPHIA
EAU CLAIRE
EAU CLAIRE
MINNEAPOLIS
HUNTINGTON
HUNTINGTON
HUNTINGTON
CHICAGO
CHICAGO
BURLINGTON
BURLINGTON
IRONTON

Wi
WI
KY
OH
KY
iL
KY
KY
PA
KY
KY
OH
KY
WI
WI
Wi
Wi
ME
IL
AL
AL
AL
AL
AL
AL
WI
WI
Wi
WI
IL
IL
IL
Ik
IL
Ik
ME
ME
ME
KY
PA
wi
Wi
MN
WV
WV
WV
IL
IL
NC
NC
OH

54701
54701
42347
43512
42347
60675
42347
42347
19101
42347
42347
43512
42347
54701
54701
54701
54703
04915
60677
36106
36106
36106
36106
36106
36106
54449
54449
54449
54449
60673
60673
60673
60673
60673
60673
04915
04915
04915
42301
19101
54702
54702
55486
25702
25702
25702
60677
60677
27216
27216
45638

7/23/2019
8/08/2019
5/17/2019
5/30/2019
6/10/2019
6/12/2019
6/17/2019
6/18/2019
6/20/2019
7/04/2019
7/25/2019
8/08/2019
8/14/2019
6/18/2019
7/02/2019
7/17/2019
8/28/2019
3/26/2019
8/14/2019
7/10/2019
7/10/2019
7/19/2019
7/26/2019
8/02/2019
8/09/2019
2/05/2019
2/05/2019
2/06/2019
2/06/2019
2/27/2019
2/27/2019
3/19/2019
4/05/2019
4/23/2019
6/21/2019
6/27/2019
8/06/2019
9/09/2019
7/04/2019
6/05/2019
7/09/2019
7/12/2019
9/11/2019
1/18/2019
3/18/2019
4/22/2019
6/04/2019
6/07/2019
6/10/2019
6/12/2019
6/13/2019

60.00
65.00
129.02
186.00
1,307.04
110.00
183.04
185.68
1,502.00
41.60
589.00
127.00
68.00
155.00
65.00
65.00
317.65
385.00
1,015.00
100.00
126.00
113.00
113.00
113.00
113.00
12,855.00
12,855.00
16,368.30
12,267.48
12,819.24
16,368.30
27,546.24
27,689.70
27,851.10
104.80
453.16
699.95
559.64
292.00
674.00
1,463.00
1,463.00
2,016.40
729.25
148.00
6,567.95
216.00
32.00
844,00
72.00
256.00

PDH MMMM MMU MY VN YUN HME H HUH HYUN HY HOU YHYNNNMHNHY HNN NHNN HH

28.77
33.70
38.86
45.96
980.28
20.75
59.06
139.26
239.05
31.20
105.83
29.22
51.00
111.30
33.70
33.70
301.76
152.84
356.48
68.44
91.76
99.18
99.18
99.18
99.18
12,212.25
1,660.87
15,549.89
11,654.11
12,178.28
15,549.89
26,168.93
26,305.22
26,458.55
99.56
282.83
537.03
286.24
169.98
85.44
1,287.44
1,287.44
1,915.59
692.79
140.60
6,239.55
172.80
25.60
155.12
10.38
102.76

VEU MMM YHU MY MM YOM HUM UN NHK UM YUU YH UNY UHH MUM UN MUN MHHMHUNNNHNNN YH

3/27/2019
7/31/2019
5/03/2019
5/02/2019
6/01/2019
6/01/2019
6/04/2019
5/02/2019
6/01/2019
6/04/2019
7/12/2019
7/31/2019
7/31/2019
6/13/2019
6/24/2019
7/01/2019
8/12/2019
3/19/2019
8/05/2019
6/21/2019
6/20/2019
3/22/2019
3/22/2019
3/22/2019
3/22/2019
1/18/2019
1/18/2019
1/24/2019
1/24/2019
2/13/2019
2/13/2019
3/06/2019
3/27/2019
4/17/2019
12/31/2018
11/8/2018
2/08/2019
3/07/2019
10/19/2018
3/03/2019
3/05/2019
3/21/2019
3/05/2019
12/25/2018
3/03/2019
4/08/2019
5/22/2019
5/22/2019
6/04/2019
6/04/2019
6/04/2019

CGA
KR]
cxo
CxO
CXO
KRJ
CxO
CxO
KRJ
ALS
KRJ
ALS
KRJ
MVM
CxO
MVM
KRJ
CGA
MVM
CXO
MVM
MVM
CGA
CGA
CGA
MWT
MWT
MWT
MWT
MWT
MWT
MWT
MWT
MWT
CGA
CGA
MVM
MVM
CGA
KRJ
MVM
MVM
KRJ
MWT
MWT
MWT
ALS
CxO
MVM
CXO
MVM

19200156759
19214155572
19135158359
19149121079
19158136932
19161106004
19164131879
19168130303
19169116013
19184136558
19204114155
19218121900
19225114913
19165157054
19179159390
19193152959
19238147364
19080126188
19221104197
19189507173
19189507172
19189517300
19189517484
19189517610
19189517710
19032135031
19032135032
19036127495
19036127502
19056133141
19056133146
19074131764
19093135062
19112121279
19171126480
19177117445
19217123497
19249122543
19182518977
19154117867
19186122054
19190131781
19252161438
19017100881
19074100615
19108108908
19150111796
19155112616
19158112884
19161106055
19163100471
295816
349547
296839
299380
300258
300760
302033
322362
303652
306346
308041
308042
308203
308921
309433
309434
310544
313071
314139
337387
316090
316293
321191
321192
322721
324906
328227
294217
295798
296821
302018
306667
307372
307746
312085
229832
231657
247223
256865
264386
266803
276247
277164
277169
277676
322384
279399
282571
282582
284546
284553

611066126
610444716
472511008
264183569
264183569
610444716
472511008
610444716
611066126
611356023
264183569
264183569
310714190
610985755
611066126
611066126
823887858
310714190
550493376
610444716
610444716
201720760
472511008
472511008
264183569
611356023
264183569
550493376
§50554001
550554001
550554001
550554001
550554001
550554001
550554001
550554001
550554001
651277862
264546400
550554001
550554001
264183569
264183569
264183569
264183569
610444716
264183569
611066126
474452102
474452102
264183569

PO BOX 539

PO BOX 151

2754 SOLUTION CENTER
PO BOX 2379

PO BOX 2379

PO BOX 151

2754 SOLUTION CENTER
PO BOX 151

PO BOX 539

PO BOX 406997

PO BOX 2379

PO BOX 2379

305 NORTH STH STREET
PO BOX 688

PO BOX 539

PO BOX 539

PO BOX 748522

305 NORTH STH STREET
PO BOX 910

PO BOX 151

PO BOX 151

PO BOX 955

2754 SOLUTION CENTER
2754 SOLUTION CENTER
PO BOX 2379

PO BOX 406997

PO BOX 2379

PO BOX 910

2585 THIRD AVENUE
2585 THIRD AVENUE
2585 THIRD AVENUE
2585 THIRD AVENUE
2585 THIRD AVENUE
2585 THIRD AVENUE
2585 THIRD AVENUE
2585 THIRD AVENUE
2585 THIRD AVENUE
6007 US RT 60 E STE 130
PO BOX 7959

2585 THIRD AVENUE
2585 THIRD AVENUE
PO BOX 2379

PO BOX 2379

PO BOX 2379

PO BOX 2379

PO BOX 151

PO BOX 2379

PO BOX 539

PO BOX 23398

PO BOX 23398

PO BOX 2379

ASHLAND
ASHLAND
CHICAGO
ASHLAND
ASHLAND
ASHLAND
CHICAGO
ASHLAND
ASHLAND
ATLANTA
ASHLAND
ASHLAND
IRONTON
MARIETTA
ASHLAND
ASHLAND
LOS ANGELES
IRONTON
HUNTINGTON
ASHLAND
ASHLAND
MARIETTA
CHICAGO
CHICAGO
ASHLAND
ATLANTA
ASHLAND
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
BARBOURSVILLE
BELFAST
HUNTINGTON
HUNTINGTON
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
LEXINGTON
LEXINGTON
ASHLAND

KY
KY
Ik
KY
ky
KY
IL
KY
KY
GA
KY
KY
OH
OH
KY
KY
CA
OH
WV
ky
KY
OH
IL
It
KY
GA
KY
WV
WV
wv
WV
WV
wv
WV
WV
WV
WV
WV
ME
WV
WV
KY
KY
KY
KY
KY
KY
KY
KY
KY
KY

41105
41105
60677
41105
41105
41105
60677
41105
41105
30384
41105
41105
45638
45750
41105
41105
90074
45638
25712
41105
41105
45750
60677
60677
41105
30384
41105
25712
25703
25703
25703
25703
25703
25703
25703
25703
25703
25504
04915
25703
25703
41105
41105
41105
41105
41105
41105
41105
40523
40523
41105

6/17/2019
6/17/2019
6/19/2019
6/25/2019
6/26/2019
6/27/2019
7/01/2019
7/03/2019
7/04/2019
7/11/2019
7/17/2019
7/17/2019
7/17/2019
7/18/2019
7/19/2019
7/19/2019
7/23/2019
7/29/2019
7/31/2019
8/01/2019
8/05/2019
8/06/2019
8/19/2019
8/19/2019
8/22/2019
8/28/2019
9/05/2019
6/13/2019
6/17/2019
6/19/2019
7/01/2019
7/12/2019
7/15/2019
7/16/2019
7/26/2019
1/15/2019
1/18/2019
2/26/2019
3/20/2019
4/05/2019
4/11/2019
5/03/2019
5/06/2019
5/06/2019
5/07/2019
5/09/2019
5/10/2019
5/17/2019
5/17/2019
5/22/2019
5/22/2019

WET UNM MUMMY MY YUM DHU YH YY HY NNN YN HUH YN HUYNH FHM YH MUUH MY YH

65.00
3,855.73
34.00
23.00
246.00
720.16
34.00
4,829.44
48.00
6,136.46
23.00
221.00
133.00
338.00
5.00
111.00
1,240.00
133.00
384.00
9,102.52
3,855.73
102.00
216.00
32.00
23.00
6,136.46
187.00
213.00
406.00
160.00
160.00
29,00
29.00
160.00
29.00
274.00
60.00
98.00
420.00
160.00
89.00
23.00
251.00
1,078.00
23.00
42,085.66
1,844.00
22.00
640.00
880.00
373.00

52.00
3,470.16
27,20
12.48
153.65
648.15
27,20
4,346.51
38.40
5,400.08
12.48
108.47
64.41
120.20
4.00
88.80
516.62
64.41
255.54
8,192.29
3,470.16
91.80
172.80
25.60
12.48
5,400.08
106.50
138.37
81.33
73.26
64.41
1.23
1.23
73.26
1.23
167.45
22.90
43.26
231.00
64.41
22.52
12.48
199.17
557.27
12.48
37,877.21
964.55
17.60
640.00
880.00
235.98

VED DWH MUM MU DYN MY HYMN MUNN NNN YH YN YUN OY HNN HNN HUH YH YN UHHH MUU HUM

5/22/2019
6/06/2019
6/06/2019
6/18/2019
6/20/2019
6/20/2019
6/18/2019
6/18/2019
6/06/2019
7/02/2019
12/18/2018
5/27/2018
7/08/2019
7/02/2019
6/20/2019
6/18/2019
7/02/2019
7/23/2019
7/23/2019
5/22/2019
6/06/2019
7/02/2019
5/22/2019
5/22/2019
5/22/2019
7/02/2019
6/20/2019
6/05/2019
6/05/2019
6/12/2019
6/24/2019
6/12/2019
6/24/2019
7/10/2019
7/10/2019
1/08/2019
1/08/2019
2/19/2019
2/13/2019
4/01/2019
4/01/2019
4/23/2019
4/24/2019
4/23/2019
4/19/2019
4/19/2019
4/25/2019
4/19/2019
4/23/2019
4/25/2019
4/15/2019

LXT
MWT
KRJ
ALS
ALS
KRJ
KR
MWT
KRJ
MVM
CGA
MVM
MVM
ALS
KRJ
ALS
MVM
MVM
MVM
MWT
KRJ
KRJ
CGA
CGA
CGA
ALS
ALS
ALS
MVM
MVM
KRJ
MVM
MVM
KRJ
MVM
NLA
NLA
MVM
MVM
CGA
CGA
CGA
CGA
MVM
CGA
MWT
MML
CGA
CxO
KXB
CGA

19163133501
19163117866
19165109636
19171125655
19172133595
19175104418
19177111866
19179111762
19182130084
19188100712
19192121545
19192121577
19194105877
19196119117
19197133961
19197133962
19198159589
19207109663
19211116727
19208105922
19212140193
192131198384
19224514259
19224514257
19229105199
19235149329
19242128245
19162124365
19164148970
19168147686
19178149269
19191142863
19192143529
19193141646
19205148106
19011145743
19017144826
19053152450
19074125087
19093153444
19099144139
19117109783
19120126905
19121127597
19122173125
19124105946
191271297514
19134127373
19134145209
19140116831
19137136168
2851413
286535
286552
287592
293024
319174
324273
315954
318801
297252
294472
332454
291250
305197
311179
320150
320246
321249
331459
327098
327228
327430
318065
396535
296817
324030
300460
321282
327633
305250
308103
309538
310083
369834
317320
319269
333238
341196
346201
346204
346208
352799
296841
298091
298092
299487
303650
303651
307408
307409
309541

472511008
550554001
611066126
550554001
264183569
472511008
651277862
610978679
610978679
611356023
610444716
352320780
636001820
630581077
636001820
461120780
133757370
133757370
636001820
611197638
133757370
611197638
133757370
310798550
310798550
310621866
560532141
560543246
560543246
621869474
205805198
382084239
621695507
621560757
621828139
621869474
133757370
382084239
562403146
562403146
562403146
475090179
611006742
611006742
611006742
200310967
611006742
611006742
611006742
611006742
205455398

2754 SOLUTION CENTER
2585 THIRD AVENUE

PO BOX 539

2585 THIRD AVENUE

PO BOX 2379

2754 SOLUTION CENTER
6007 US RT 60 E STE 130
2119 CARTER AVE

2119 CARTER AVE

PO BOX 406997

PO BOX 151

PO BOX 9085

1725 PINE STREET

P.O. BOX 242848

1722 PINE ST

PO BOX 637944

PO BOX 2270

PO BOX 2270

1722 PINE ST

25516 NETWORK PLACE
PO BOX 2270

25516 NETWORK PLACE
PO BOX 2270

PO BOX 932759

PO BOX 932759

PO BOX 781294

PQ BOX 751177

PO BOX 17808

PO BOX 17808

P O BOX 501046

PO BOX 9011

PO BOX 827641

PO BOX 639195

PO BOX 402557

PO BOX 440166

P O BOX 501046

PO BOX 2270

PO BOX 827641

10221 WATERIDGE CIRCLE
10221 WATERIDGE CIRCLE
10221 WATERIDGE CIRCLE
PO BOX 80104

1201 ST CHRISTOPHER DR
1201 ST CHRISTOPHER DR
1201 ST CHRISTOPHER DR
PO BOX 827641

1201 ST CHRISTOPHER DR
1201 ST CHRISTOPHER DR
1201 ST CHRISTOPHER DR
1201 ST CHRISTOPHER DR
P.O. BOX 39000 DEPT. 35173

CHICAGO
HUNTINGTON
ASHLAND
HUNTINGTON
ASHLAND
CHICAGO
BARBOURSVILLE
ASHLAND
ASHLAND
ATLANTA
ASHLAND
BELFAST
MONTGOMERY
MONTGOMERY
MONTGOMERY
CINCINNATI
BURLINGTON
BURLINGTON
MONTGOMERY
CHICAGO
BURLINGTON
CHICAGO
BURLINGTON
CLEVELAND
CLEVELAND
DETROIT
CHARLOTTE
BELFAST
BELFAST

ST LOUIS
BROOMFIELD
PHILADELPHIA
CINCINNATI
ATLANTA
NASHVILLE

ST LOUIS
BURLINGTON
PHILADELPHIA
SAN DIEGO
SAN DIEGO
SAN DIEGO
PHILADELPHIA
ASHLAND
ASHLAND
ASHLAND
PHILADELPHIA
ASHLAND
ASHLAND
ASHLAND
ASHLAND

SAN FRANCISCO

IL
WV
ky
WV
KY
IL
WV
ky
KY
GA
KY
ME
AL
AL
AL
OH
NC
NC
AL
IL
NC
IL
NC
OH
OH
Mi
NC
ME
ME
MO
co
PA
OH
GA
TN
MO
NC
PA
CA
CA
CA
PA
KY
KY
KY
PA
KY
KY
KY
ky
CA

60677
25703
41105
25703
41105
60677
25504
41101
41101
30384
41105
04915
36106
36124
36106
45263
27216
27216
36106
60673
27216
60673
27216
44193
44193
48278
28275
04915
04915
63150
80021
19182
45263
30384
37244
63150
27216
19182
92121
92121
92121
19101
41101
41101
41101
19182
41101
41101
41101
41101
94139

5/23/2019
5/28/2019
5/28/2019
5/30/2019
6/11/2019
8/13/2019
8/27/2019
8/05/2019
8/12/2019
2/18/2019
6/13/2019
9/17/2019
6/06/2019
7/09/2019
7/24/2019
8/15/2019
8/15/2019
8/19/2019
9/13/2019
9/02/2019
9/02/2019
9/03/2019
8/09/2019
11/21/2018
6/19/2019
8/26/2019
6/26/2019
8/19/2019
9/04/2019
7/09/2019
7/17/2019
7/19/2019
7/22/2019
7/24/2019
8/08/2019
8/13/2019
9/18/2019
10/8/2019
10/21/2019
10/21/2019
10/21/2019
11/7/2019
6/19/2019
6/21/2019
6/21/2019
6/25/2019
7/04/2019
7/04/2019
7/15/2019
7/15/2019
7/19/2019

DAMM MN HMMM UNYDU MYND MUNUM YH NNN NUN UYH YY YHHUMUYNHHYNYUH NUN YY NH MUNN

74,00
104.00
300.00

10.00

1,844.00

74.00

98.00
150.00
150.00

21,635.86
662.76
355.00
390.00
120.02
325.00

1,758.00
878.00

72.00

119.00

9.00
373.00
139.00
219.00
1,110.00
1,100.00
22,376.79
250.00
219.00
224.00
3,580.30
130.00
94.50
49.85
14,572.76
297.00
3,580.30
253.77

94.50

54.45
146.41

54.45

1,698.00
1,142.00
511.00
226.00
264.35
435.00
140.00
511.00

82.00

774,00

AA MMU NN UMN YUN UNV MMOH MNUNMOMUU HUYNH UMM UNUN MUNN NNUNNH NNN YH

66.60
38.51
265.00
3.70
96.46
66.60
43.26
150.00
150.00
19,039.56
596.48
275,87
90.24
41.36
157.96
233.59
149.58
10.38
59.15
5.66
85.90
76.50
41.05
360.00
360.00
13,358.94
200.00
75.41
75.41
2,019.29
130.00
21.46
23.90
8,000.44
163.39
2,019.29
81.65
21.46
54.45
146.41
54.45
234.65
628.36
276.21
226.00
22.49
370.67
113.74
276.21
82.00
131.66

LMM MUMMY MM MUUV MUM DMM UNY NHN HNN YUH MYM MUNHYNUNNHNU HHH

4/25/2019
5/16/2019
4/23/2019
5/16/2019
4/23/2019
4/25/2019
2/19/2019
4/12/2018
4/12/2018
1/09/2019
9/25/2018
1/29/2019
5/20/2019
5/20/2019
9/26/2018
11/2/2018
9/26/2018
9/26/2018
5/15/2019
8/27/2019
8/27/2019
8/28/2019
9/19/2018
10/9/2018
10/9/2018
10/9/2018
9/21/2018
10/26/2018
2/08/2019
4/11/2019
7/10/2019
7/10/2019
7/15/2019
7/15/2019
7/15/2019
4/11/2019
2/07/2019
7/10/2019
7/17/2019
7/16/2019
7/18/2019
7/15/2019
6/07/2019
1/31/2019
1/31/2019
6/07/2019
2/21/2019
2/18/2019
1/31/2019
2/18/2019
2/22/2019

CGA
ALS
MVM
KRJ
MVM
CGA
MVM
MVM
MVM
MWT
MWT
ALS
MVM
MVM
MVM
MVM
MVM
MVM
MVM
KRJ
KRJ
MVM
CGA
MWT
MVM
MVM
ALS
CGA
CGA
CGA
MVM
MVM
KR]
MWT
MVM
CGA
CGA
CGA
KRIJ
KRJ
KRJ
KRJ
KRJ
CGA
CGA
MVM
CGA
CGA
CGA
CGA
CGA

19140105419
19142152916
19141131091
19148140644
19157124780
19219502280
19235152935
19212139260
192191231386
19044145451
19159109845
19253502963
19155502334
19189118842
19203500718
19225121302
19226113365
19228109854
19253501387
19241140264
19242110658
19242145541
19220109408
18321110482
19168506814
19235103891
19175148722
19227503652
19245104947
19186135920
19196113028
19198160924
19199133270
19204101139
19217112539
19224503850
19260110232
19278113984
19290136323
19290136318
19290136325
19309120168
19165132177
19168505844
19168505843
19174101098
19179507289
19179507290
19189513554
19189514512
19199114258
316813
320179
325819
325820
325821
325822
328681
330011
332456
342177
348863
348864
348865
348866
361783
374788
392196
407803
308173
317977
322912
220867
228156
241911
245112
252206
262323
266297
277165
283482
332420
316332
310180
311324
314096
315147
316858
318839
320633
322853
325916
288411
288420
288421
288426
288427
288428
298110
305854
308528
322830

611006742
611006742
611006742
611006742
611006742
611006742
611006742
200310967
611006742
611006742
611006742
611006742
611006742
611006742
611006742
200310967
200310967
200310967
352320780
201720760
582030692
610444716
610444716
610444716
610444716
611066126
610444716
610444716
610444716
610444716
390813418
390813418
391417351
391417351
391417351
391417351
391417351
391417351
391417351
391417351
391417351
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391835630
391835630
391824445

1201 ST CHRISTOPHER DR
1201 ST CHRISTOPHER DR
1201 ST CHRISTOPHER DR
1201 ST CHRISTOPHER DR
1201 ST CHRISTOPHER DR
1201 ST CHRISTOPHER DR
1201 SAINT CHRISTOPHER DR
PO BOX 827641

1201 SAINT CHRISTOPHER DR
1201 SAINT CHRISTOPHER DR
1201 ST CHRISTOPHER DR
1201 ST CHRISTOPHER DR
1201 ST CHRISTOPHER DR
1201 ST CHRISTOPHER DR
1201 SAINT CHRISTOPHER DR
PO BOX 827641

PO BOX 827641

PO BOX 827641

PO BOX 9085

PO BOX 955

PO BOX 102398

PO BOX 1595

PO BOX 1595

PO BOX 1595

PO BOX 151

PO BOX 539

PO BOX 1595

PO BOX 1595

PO BOX 1595

PO BOX 1595

PO BOX 860081

PO BOX 860081

805 W. BROADWAY AVENUE
805 W. BROADWAY AVENUE
805 W. BROADWAY AVENUE
805 W. BROADWAY AVENUE
805 W. BROADWAY AVENUE
805 W. BROADWAY AVENUE
805 W. BROADWAY AVENUE
805 W. BROADWAY AVENUE
805 W. BROADWAY AVENUE
DRAWER 78864

DRAWER 78864

DRAWER 78864

DRAWER 78864

DRAWER 78864

DRAWER 78864

DRAWER 78864

DRAWER 853

DRAWER 853

DRAWER 78864

ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
PHILADELPHIA
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
PHILADELPHIA
PHILADELPHIA
PHILADELPHIA
BELFAST
MARIETTA
ATLANTA
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
MINNEAPOLIS
MINNEAPOLIS
MEDFORD
MEDFORD
MEDFORD
MEDFORD
MEDFORD
MEDFORD
MEDFORD
MEDFORD
MEDFORD
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE

KY
ky
KY
KY
KY
KY
KY
PA
KY
KY
KY
KY
KY
KY
KY
PA
PA
PA
ME
OH
GA
KY
KY
KY
KY
KY
KY
KY
KY
KY
MN
MN
WI
Wi
Wi
Ww
Ww
WI
Wi
Wi
Wi
Ww
WI
WI
Wi
Wi
WI
WwW
WI
Wi
Wi

41101
41101
41101
41101
41101
41101
41101
19182
41101
41101
41101
41101
43101
41101
41101
19182
19182
19182
04915
45750
30368
41105
41105
41105
41105
41105
41105
41105
41105
41105
55486
55486
54451
54451
54451
54451
54451
54451
54451
54451
54451
53278
53278
53278
53278
53278
53278
53278
53278
53278
53278

8/07/2019
8/15/2019
8/29/2019
8/29/2019
8/29/2019
8/29/2019
9/06/2019
9/10/2019
9/17/2019
10/10/2019
10/28/2019
10/28/2019
10/28/2019
10/28/2019
12/6/2019
1/22/2020
3/11/2020
4/29/2020
7/17/2019
8/09/2019
8/23/2019
12/20/2018
1/10/2019
2/13/2019
2/20/2019
3/08/2019
4/01/2019
4/10/2019
5/06/2019
5/20/2019
3/14/2019
8/06/2019
7/22/2019
7/24/2019
7/31/2019
8/02/2019
8/07/2019
8/12/2019
8/16/2019
8/23/2019
8/29/2019
5/31/2019
5/31/2019
5/31/2019
5/31/2019
5/31/2019
5/31/2019
6/21/2019
7/10/2019
7/17/2019
8/23/2019

AUDA MN MY WH YNY MYM YHMNNYNUN HY HUH NHUNNHYNYH YH UN HEH H NUN HN YH

511.00
132.00
355.00
135.00
256.00
396,00
435.00
264.35
82.00
511.00
256.00
135.00
355.00
396.00
511.00
264.35
264.35
264.35
341.00
19.00
370.00
246.00
274.00
10.00
1,302.05
83.00
260.00
274.00
298.00
260.00
538.00
165.00
191.00
110.00
70,00
70.00
70.00
70.00
70.00
70.00
70.00
1,660.00
1,778.00
1,762.00
1,660.00
1,660.00
98.00
1,660.00
895.90
895.90
1,557.00

UUM MUMMY NAMM NUM UM TY HN UN YUU YVNUNNHNHMNU DH MNU NNN UNYEH HHO UN NH

276.21
132.00
159.37
84.36
162.55
222.08
370.67
22.49
82.00
276.21
162.55
84.36
159.37
222.08
276.21
22.49
22.49
22.49
282.43
17.10
286.18
144.31
143.37
4.50
1,171.86
66.40
143.55
143.37
92.96
143.55
511.10
156.75
106.65
53.70
33.70
33.70
33.70
33.70
33.70
33.70
33.70
1,328.00
1,422.40
1,409.60
1,328.00
1,328.00
78.40
1,328.00
625.34
625.34
1,245.60

DMNA YUM NMA UMM MUNN MN UD MUMMNUNNUNMNUNV DUNN MUU YN NUYUNHNMYNH HNN YH

1/31/2019
3/07/2019
6/07/2019
6/07/2019
6/07/2019
6/07/2019
2/21/2019
6/07/2019
2/18/2019
1/31/2019
6/07/2019
6/07/2019
6/07/2019
6/07/2019
1/31/2019
6/07/2019
6/07/2019
6/07/2019
8/03/2018
4/30/2018
8/19/2019
12/14/2018
1/04/2019
2/07/2019
2/07/2019
2/07/2019
3/08/2019
4/04/2019
4/26/2019
3/08/2019
2/27/2019
7/31/2019
7/17/2019
7/19/2019
7/26/2019
7/30/2019
8/02/2019
8/07/2019
8/13/2019
8/19/2019
8/26/2019
4/29/2019
2/05/2019
9/26/2018
3/19/2019
1/04/2019
11/27/2018
3/19/2019
6/19/2019
6/19/2019
8/14/2019

CGA
CGA
CGA
CGA
CGA
CGA
CGA
CGA
CGA
CGA
CGA
CGA
CGA
CGA
CGA
CGA
CGA
CGA
KR]
MVM
KRJ
NLA
NLA
CGA
CGA
CGA
CGA
CGA
CGA
CGA
MWT
MVM
MVM
MVM
MVM
MVM
ALS
MVM
MVM
MVM
MVM
CxO
MVM
KRJ
MVM
KRJ
MVM
MVM
CxO
CGA
MVM

19213501756
19224504164
19235504994
19235504991
19235504993
19235504992
19246504393
19250113185
19253503828
19280504222
19294517171
19294517169
19294517172
19294517170
19336513815
20019100536
20068101081
20117102936
18220111228
19218124219
19233115437
18351120273
19007117353
19039124651
19046100556
19064131391
19086126160
19095110946
19120127427
19135121527
19071130920
19217119176
19199155839
19203154910
19210161727
19212174273
19217162381
19220158003
19226161166
19232159415
19239173168
19148513901
19148513924
19148513929
19148513923
19148513925
19148513927
19168518424
19189510941
19196513857
19231516740
324333
413505
380756
305516
311215
311218
311228
313970
313971
288412
342679
307753
321342
367138
325734
380767
299394
303030
304099
305192
305194
308063
315979
316050
316911
365916
324168
308735
308734
293023
294365
314839
306690
306845
308330
311284
317549
317974
324769
324794
324799
321590
326383
199739
199789
200097
204972
205452
207255
219750
234168

391824445
391835630
391835630
810977948
810977948
810977948
810977948
810977948
810977948
320418835
352320780
390868982
391133811
391138241
391133811
391203125
390813418
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
610444716
264183569
610444716
611066126
472511008
610444716
472511008
610444716
472511008
610444716
610444716
472511008
390452970
390452970
390452970
610723388
610723388
550675666
550675666
550493376
550564945
550675666
550675666
550564945
550675666

DRAWER 78864

DEAWER 853

DRAWER 853

PO BOX 856926

PO BOX 734048

PO BOX 734048

PO BOX 734048

PO BOX 734048

PO BOX 734048

PO BOX 12860

PO BOX 9085

PO BOX 8070

512 S. 28TH AVENUE

29980 NETWORK PLACE

512 S. 28TH AVENUE

BIN 88399

PO BOX 860081

DRAWER 78864

DRAWER 78864

DRAWER 78864

DRAWER 78864

DRAWER 78864

DRAWER 78864

DRAWER 78864

DRAWER 78864

DRAWER 78864

PO BOX 151

PO BOX 2379

PO BOX 151

PO BOX 539

2754 SOLUTION CENTER

PO BOX 1595

2754 SOLUTION CENTER

PO BOX 151

2754 SOLUTION CENTER

PO BOX 1595

PO BOX 151

2754 SOLUTION CENTER

PO BOX 734048

PO BOX 734048

PO BOX 734048

1915 W PARRISH AVE SUITE 300
1915 W PARRISH AVE SUITE 300
1340 HAL GREER BLVD

1340 HAL GREER BOULEVARD
PO BOX 910

PO BOX 78000 - DEPT 781719
1340 HAL GREER BOULEVARD
1340 HAL GREER BOULEVARD
PO BOX 78000 - DEPT 781719
1340 HAL GREER BOULEVARD

MILWAUKEE
MILWAUKEE
MILWAUKEE
MINNEAPOLIS
CHICAGO
CHICAGO
CHICAGO
CHICAGO
CHICAGO
BELFAST
BELFAST
WISCONSIN RAPID
WAUSAU
CHICAGO
WAUSAU
MILWAUKEE
MINNEAPOLIS
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
ASHLAND
ASHLAND
ASHLAND
ASHLAND
CHICAGO
ASHLAND
CHICAGO
ASHLAND
CHICAGO
ASHLAND
ASHLAND
CHICAGO
CHICAGO
CHICAGO
CHICAGO
OWENSBORO
OWENSBORO
HUNTINGTON
HUNTINGTON
HUNTINGTON
DETROIT
HUNTINGTON
HUNTINGTON
DETROIT
HUNTINGTON

Wi
WI
Wl
MN
IL
IL
IL
IL
IL
ME
ME
wl
WI
IL
WI
Wi
MN
WI
Wi
Wi
Wi
Wi
Wi
Wi
WI
WI
KY
KY
KY
KY
IL
KY
IL
KY
IL
KY
ky
IL
iL
AL
IL
KY
KY
WV
WV
WV
Mi
wv
WV
MI
WV

53278
53278
53278
55485
60673
60673
60673
60673
60673
04915
04915
54495
54401
60673
54401
53288
55486
53278
53278
53278
53278
53278
53278
53278
53278
53278
41105
41105
41105
41105
60677
41105
60677
41105
60677
41105
41105
60677
60673
60673
60673
42301
42301
25701
25701
25712
48278
25701
25701
48278
25701

8/27/2019
5/20/2020
1/15/2019
11/12/2018
7/24/2019
7/24/2019
7/24/2019
7/31/2019
7/31/2019
5/31/2019
10/11/2019
7/46/2019
8/19/2019
8/28/2019
8/29/2019
8/29/2019
6/25/2019
7/03/2019
7/05/2019
7/09/2019
7/09/2019
7/17/2019
8/05/2019
8/05/2019
8/07/2019
12/19/2019
4/20/2018
5/23/2019
5/28/2019
6/11/2019
6/13/2019
7/09/2019
7/12/2019
7/12/2019
7/17/2019
7/24/2019
8/08/2019
8/09/2019
8/28/2019
8/28/2019
8/28/2019
8/20/2019
8/30/2019
10/26/2018
10/26/2018
10/29/2018
11/12/2018
41/12/2018
11/15/2018
12/18/2018
1/25/2019

1,778.00
7,069.00
636.35
1,180.70
581.60
713.00
363.10
282.60
277.70
150.00
198.00
1,180.00
232,00
2,945.00
320.00
547.00
394,18
943.00
943.00
50.00
2,344.00
966.00
50.00
943.00
966.00
943.00
51,723.62
270.00
311.28
29.00
232.00
198.00
78.00
1,697.39
23.00
198.00
1,493.07
71,00
687.00
26.20
164.90
110.00
450.00
273.75
1,433.00
38.00
200.00
337.25
373.00
100.00
355.25

1,422.40
4,934.16
444.17
1,121.68
552.53
677.35
344.95
268.47
263,82
111.00
147.21
1,097.40
215.76
2,797.75
297.60
508.71
350.79
754.40
754.40
40.00
1,875.20
772.80
40.00
754.40
772.80
754.40
46,551.31
158.06
280.15
23.20
185.60
95.33
67.00
1,527.65
20.70
95.33
1,343.76
63.90
652.66
24.89
156.66
87.96
262.10
139.33
1,332.68
23.91
129.24
313.64
346.89
61.36
330,39

ADU MUM DUM UY MYM U HNN HM UY HHH HNN HUYNH YNMNHNNHYN HUY

6/19/2019
8/14/2019
9/13/2018
10/21/2018
6/03/2019
6/03/2019
6/03/2019
7/25/2019
7/25/2019
9/26/2018
6/04/2018
7/09/2019
8/15/2019
8/20/2019
8/15/2019
8/20/2019
1/04/2019
10/2/2018
10/2/2018
10/2/2018
10/2/2018
10/2/2018
10/2/2018
10/2/2018
10/2/2018
10/2/2018
12/12/2017
5/15/2019
5/15/2019
5/15/2019
12/27/2018
7/02/2019
7/02/2019
7/02/2019
7/02/2019
7/18/2019
7/30/2019
7/30/2019
8/22/2019
8/22/2019
8/22/2019
8/15/2019
8/21/2019
10/17/2018
10/17/2018
10/17/2018
10/19/2018
10/26/2018
10/19/2018
10/26/2018
1/16/2019

MVM
MVM
MWT
MWT
KRJ
ALS
KR]
MVM
MVM
KRJ
MVM
KRJ
KR]
MWT
KRJ
MWT
MWT
CGA
CGA
CGA
CGA
CGA
CGA
CGA
KR]
KRJ
MWT
MWT
MWT
MVM
MVM
MWT
MVM
MVM
KRJ
KR]
KR
KR]
KR]
MVM
MVM
ALS
ALS
JXB
JXB
JXB
NLA
NLA
NLA
NLA
CGA

19235504485
19315522743
19010503159
18303144617
19203127312
19203127304
19203127309
19210136612
19210136608
19148087857
19282117314
19193146181
19228120009
19239103637
19239123049
19239133680
19172113954
19182503100
19182519515
19186508304
19186508305
19196500563
19213501704
19213501705
19213501071
19350516647
18105101619
19140144247
19142121346
19157122876
19161503635
19184127866
19190111756
19190113333
19193108429
19200125406
19217137599
19218115349
19238133608
19238133614
19238133610
19228151299
19240155803
18297153880
18297154004
18298123763
18304130239
18305143751
18317156647
18347127952
19023155902
235971
242373
242378
242451
247874
254244
279051
292956
292957
292965
304642
355269
313267
289866
289887
318967
321569
321598
313393
320203
184224
184311
184467
184868
185202
186319
186869
190414
220379
223773
237912
240281
255372
258404
261280
261619
261640
264097
264121
264626
268735
275190
278300
294837
294999
299133
310577
321687
290308
297597
301126

550493376
550578595
550578595
550578595
550578595
550578595
550357050
550578595
550578595
550578595
550578595
621113737
475090179
382084239
382084239
621113737
382084239
382084239
550554001
810977948
550493376
550675666
550675666
550493376
550493376
550675666
550493376
556000305
556000305
133757370
432093064
208017790
550564945
208017790
550564945
208017790
550357050
550696369
208017790
550357050
432093064
432093064
432093064
550564945
208017790
550357050
561310375
561310375
270084984
203204949
631046994

PO BOX 910

5170 US RTE 60 EAST
5170 US RTE 60 EAST
5170 US RTE 60 EAST
5170 US RTE 60 EAST
5170 US RTE 60 EAST
PO BOX 3108

5170 US RTE 60 EAST
5170 US RTE 60 EAST
5170 US RTE 60 EAST
5170 US RTE 60 EAST
PO BOX 402551

PO BOX 80104

PO BOX 827641

PO BOX 827641

PO BOX 402551

PO BOX 827641

PO BOX 827641

2585 THIRD AVENUE
1000 N OAK AVE

PO BOX 910

1340 HAL GREER BLVD
1340 HAL GREER BOULEVARD
PO BOX 910

PO BOX 910

1340 HAL GREER BOULEVARD
PO BOX 910

846 8TH AVENUE

846 8TH AVENUE

PO BOX 2270

2 STONECREST DRIVE
PO BOX 4190

PO BOX 78000

PO BOX 4190

PO BOX 78000 - DEPT 781719
PO BOX 4190

PO BOX 3108

PO BOX 610041

PO BOX 4190

PO BOX 3108

2 STONECREST DRIVE
2 STONECREST DRIVE
2 STONECREST DRIVE
PO BOX 78000 - DEPT 731719
PO BOX 4190

PO BOX 3108

PO BOX 2300

PO BOX 2300

P.O. BOX 242848

PO BOX 241145

2055 EAST SOUTH BLVD SUITE 908

HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
ATLANTA
PHILADELPHIA
PHILADELPHIA
PHILADELPHIA
ATLANTA
PHILADELPHIA
PHILADELPHIA
HUNTINGTON
MARSHFIELD
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
BURLINGTON
HUNTINGTON
BARBOURSVILLE
DETROIT
BARBOURSVILLE
DETROIT
BARBOURSVILLE
HUNTINGTON
DALLAS
BARBOURSVILLE
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
DETROIT
BARBOURSVILLE
HUNTINGTON
HENDERSONVILLE
HENDERSONVILLE
MONTGOMERY
MONTGOMERY
MONTGOMERY

WV
WV
wv
WV
WV
WV
WV
WV
WV
WV
WV
GA
PA
PA
PA
GA
PA
PA
WV
WI
WV
WV
WV
WV
WV
WV
WV
WV
WV
NC
WV
WV
Mi
WV
MI
WV
WV
T™
WV
WV
WV
WV
WV
MI
WV
wv
NC
NC
AL
AL
AL

25712
25705
25705
25705
25705
25705
25702
25705
25705
25705
25705
30384
19101
19182
19182
30384
19182
19182
25703
54449
25712
25701
25701
25712
25712
25701
25712
25701
25701
27216
25701
25504
48278
25504
48278
25504
25702
75261
25504
25702
25701
25701
25701
48278
25504
25702
28793
28793
36124
36124
36116

1/30/2019
2/14/2019
2/14/2019
2/14/2019
2/27/2019
3/13/2019
5/09/2019
6/11/2019
6/11/2019
6/11/2019
7/08/2019
4/29/2019
5/09/2019
6/04/2019
6/04/2019
8/12/2019
8/20/2019
8/20/2019
7/30/2019
8/15/2019
9/19/2018
9/19/2018
9/19/2018
9/20/2018
9/21/2018
9/24/2018
9/25/2018
10/4/2018
12/19/2018
12/28/2018
2/04/2019
2/08/2019
3/15/2019
3/22/2019
3/29/2019
3/29/2019
3/29/2019
4/04/2019
4/04/2019
4/05/2019
4/16/2019
5/01/2019
5/08/2019
6/14/2019
6/14/2019
6/24/2019
7/23/2019
8/20/2019
6/05/2019
6/20/2019
6/28/2019

227.00
84.00
100.00
220.00
147.00
228.00
84.00
220.00
100.00
147.00
1,529.75
768.00
264.68
235,63
1,529.75
235.63
264.68
160.00
3,396.60
179.00
260.00
2,012.65
43.00
216.00
3,935.00
218.00
451.00
451.00
109.19
173.00
315.00
200.00
214.00
119.00
206.00
521.00
1,638.00
908.00
3,482.30
173.00
173.00
173.00
119.00
212,00
521.00
277.00
277.00
250.00
10,200.74
105.00

PUA UD MU UNF MMMM NM UNNUMY NHN YNUYUHUM NUNN MHUN HUN MHUNUNDHHNUN YH

168.42
14.65
18.51

158.16

106.12

216.60
14.65

158.16
18.51

104.81

839.84
83.97
44.93
46,87

839.84
46.87
44.93
73.26

3,226.77
113.57
139.33

1,871.78

30.50

137.17

3,659.56

137.17

225.50

451.00
38.08

121.51

167.63

126.03

109.88
56.86

109.18

494.95

1,474.20
298.74

3,308.19

121.51

121.51

121.51
56.86

109.57

494.95

202.30

202.30
65.11

3,831.66

59.15

DUM U MUM MHUMUUUN YH NYUNUMOUMOHUNYN YUN Y NUN YH MUNN YH UNUYNH NNN YHNUN

1/16/2019
2/11/2019
2/11/2019
2/11/2019
2/11/2019
3/06/2019
4/24/2019
2/11/2019
2/11/2019
2/11/2019
7/01/2019
4/19/2019
4/19/2019
3/21/2019
3/21/2019
4/19/2019
3/21/2019
3/21/2019
7/23/2019
5/10/2019
9/10/2018
9/10/2018
9/10/2018
9/14/2018
9/14/2018
9/14/2018
9/14/2018
9/10/2018
9/10/2018
3/28/2018
1/28/2019
1/31/2019
10/12/2018
3/14/2019
3/14/2019
3/25/2019
3/14/2019
3/27/2019
3/27/2019
3/27/2019
1/28/2019
1/28/2019
1/28/2019
6/06/2019
6/06/2019
6/06/2019
3/11/2019
3/11/2019
2/05/2019
6/04/2019
6/19/2019

MWT
LXT
CGA
CGA
MVM
CGA
MVM
CGA
CGA
CGA
KR]J
MWT
MWT
KRJ
ALS
KRJ
CGA
CGA
KRJ
CGA
NLA
NLA
NLA
NLA
NLA
JXB
NLA
NLA
NLA
NLA
MVM
NLA
MVM
LXT
CGA
MVM
CGA
CGA
MVM
MVM
MVM
MVM
CGA
MVM
KR]
KRJ
CGA
MVM
MVM
KRJ
KRJ

19028127283
19043150711
19043150705
19043158073
19056157572
19070150057
19128100943
19158135158
19158135153
19158135142
19184154589
19116101174
19127119415
19153104625
19153104569
19221101657
19230102667
19230102574
19207145452
19224516997
18260122889
18260144317
18260143895
18262125095
18263121084
18263148866
18264134230
18274154746
18351134036
18361104971
19031148918
19038116883
19071003950
19080124282
19086131408
19087131493
19087101301
19093100282
19093111626
19094100944
19102504553
19116507471
19126150795
19163136548
19164104122
19172100303
19199504580
19231113321
19154120753
19168520314
19177149255
301176
311326
311330
311333
311335
311343
311345
311350
311353
311362
311366
311370
311375
311382
311383
311387
312114
335977
337130
289715
290675
292562
293872
293874
300229
300461
319118
319125
308416
319611
320682
314159
317973
320730
321534
321536
336353
298154
357569
326479
303170
293093
298977
316265
316270
317890
318722
320138
321156
324796
325777

271123698
113454103
113454103
113454103
113454103
113454103
113454103
113454103
113454103
113454103
113454103
113454103
113454103
113454103
113454103
113454103
753077388
631046994
133757370
310564121
310564121
310564121
310621866
310564121
310817430
310564121
310564121
310564121
310714190
133757370
133757370
611356023
611325661
611356023
610985755
201720760
621529858
621529858
390807060
390807060
832048888
316000172
316000172
810977948
810977948
810977948
810977948
810977948
810977948
810977948
810977948

P.O. BOX 242848
PO BOX 277947
PO BOX 277947
PO BOX 277947
PO BOX 277947
PO BOX 277947
PO BOX 277947
PO BOX 277947
PO BOX 277947
PO BOX 277947
PO BOX 277947
PO BOX 277947
PO BOX 277947
PO BOX 277947
PO BOX 277947
PO BOX 277947
PO BOX 532926
2055 EAST SOUTH BLVD SUITE 908
PO BOX 2270

PO BOX 781294
PO BOX 781294
PO BOX 781294
PO BOX 781294
PO BOX 781294
PO BOX 932783
PO BOX 781294
PO BOX 781294
PO BOX 781294
305 NORTH STH STREET
PO BOX 2270

PO BOX 2270

PO BOX 406997
1021 KENWOOD DRIVE
PO BOX 406997
PO BOX 688

PO BOX 955

PO BOX 13380

PO BOX 13386

PO BOX 271459
PO BOX 271459
PO BOX 603366 M
117 S MAIN STREET
117 S MAIN STREET
PO BOX 734048
PO BOX 734048
PO BOX 734048
PO BOX 734048
PO BOX 734048
PO BOX 734048
PO BOX 734048
PO BOX 734048

MONTGOMERY
ATLANTA
ATLANTA
ATLANTA
ATLANTA
ATLANTA
ATLANTA
ATLANTA
ATLANTA
ATLANTA
ATLANTA
ATLANTA
ATLANTA
ATLANTA
ATLANTA
ATLANTA
ATLANTA
MONTGOMERY
BURLINGTON
DETROIT
DETROIT
DETROIT
DETROIT
DETROIT
CLEVELAND
DETROIT
DETROIT
DETROIT
{RONTON
BURLINGTON
BURLINGTON
ATLANTA
RUSSELL
ATLANTA
MARIETTA
MARIETTA
BELFAST
BELFAST
SALT LAKE CITY
SALT LAKE CITY
CHARLOTTE
DAYTON
DAYTON
CHICAGO
CHICAGO
CHICAGO
CHICAGO
CHICAGO
CHICAGO
CHICAGO
CHICAGO

AL
GA
GA
GA
GA
GA
GA
GA
GA
GA
GA
GA
GA
GA
GA
GA
GA
AL
NC
Mi
MI
MI
Mi
Mi
OH
MI
MI
MI
OH
NC
NC
GA
KY
GA
OH
OH
ME
ME
UT
UT
NC
OH
OH
IL
iL
IL
IL
Ik
It
Ik
IL

36124
30384
30384
30384
30384
30384
30384
303384
30384
30384
30384
30384
30384
30384
30384
30384
30353
36116
27216
48278
48278
48278
48278
48278
44193
48278
48278
48278
45638
27216
27216
30384
41169
30384
45750
45750
04915
04915
84127
84127
28260
45422
45422
60673
60673
60673
60673
60673
60673
60673
60673

6/28/2019
7/24/2019
7/24/2019
7/24/2019
7/24/2019
7/24/2019
7/24/2019
7/24/2019
7/24/2019
7/24/2019
7/24/2019
7/24/2019
7/24/2019
7/24/2019
7/24/2019
7/24/2019
7/26/2019
9/25/2019
9/27/2019
6/04/2019
6/05/2019
6/10/2019
6/12/2019
6/12/2019
6/26/2019
6/26/2019
8/13/2019
8/13/2019
7/17/2019
8/14/2019
8/16/2019
7/31/2019
8/09/2019
8/16/2019
8/20/2019
8/20/2019
10/29/2018
6/21/2019
8/27/2019
8/30/2019
7/03/2019
6/11/2019
6/24/2019
8/06/2019
8/06/2019
8/09/2019
8/12/2019
8/15/2019
8/19/2019
8/28/2019
8/29/2019

160.02
131.97
38.70
8.81
45.82
45.82
45.82
152.08
25.14
131.97
45.82
131.97
45.82
131.97
17.59
131.97
1,664.00
3,000.00
552.00
439.00
330.00
500.00
324.00
370.00
274.00
330.00
500.00
200.00
191.00
418.00
72.00
167.00
261.00
740.00
189.00
17.00
289.00
224.00
20,356.98
20,356.98
220.00
10.00
10.00
271.50
277.70
294.30
219.60
81.50
420.40
1,035.13
1,304.20

UMMA MUM MU DN UMUM NY MMU YY YY YD HUHUNUMDHUNU UH U WYNNUM NU MUNN YNUNHUNHUNMUN YH

87.97
131.97
38.70
8.81
45.82
45.82
45.82
152.08
25.14
131.97
45.82
131.97
45.82
131.97
17.59
131.97
445.20
596.06
163.63
250.49
197.01
212.67
193.43
220,89
58.20
197.01
212.67
104.35
69.86
78.78
10.38
146.96
183.90
651.20
93.60
15.30
219.06
170.24
18,728.41
18,728.41
201.04
6.10
6.10
257.93
263.82
279.59
208.62
77.43
399.38
983.37
771,50

VEDA UUM DMD YN MYM MFM YUMMY NNYUYM NY WHY HHH MUU HYNHU HNN MUNH H

6/17/2019
6/28/2019
2/28/2019
2/28/2019
3/28/2019
5/28/2019
6/28/2019
2/28/2019
2/28/2019
5/28/2019
2/28/2019
4/28/2019
4/28/2019
3/28/2019
2/28/2019
2/28/2019
6/04/2019
6/04/2019
2/20/2019
5/29/2019
5/29/2019
6/04/2019
6/04/2019
6/04/2019
6/04/2019
5/29/2019
6/04/2019
5/14/2019
7/11/2019
1/07/2019
1/10/2019
7/22/2019
7/22/2019
8/09/2019
8/09/2019
7/22/2019
10/23/2018
11/26/2018
8/08/2019
8/08/2019
3/24/2019
6/03/2019
6/14/2019
7/30/2019
7/30/2019
8/05/2019
8/06/2019
8/07/2019
8/06/2019
8/22/2019
8/07/2019

MVM
MVM
MVM
MVM
MVM
ALS
ALS
KRJ
KRJ
KRJ
KRJ
KRJ
KRJ
KRJ
KRJ
KR}
MVM
MVM
CGA
MVM
MVM
CxO
CxO
KRJ
ALS
ALS
KRJ
CGA
MVM
CGA
CGA
KRJ
MVM
KRI
MVM
MVM
MWT
CGA
MWT
ALS
KRI
MVM
MVM
KRJ
MVM
KR
MVM
ALS
ALS
MVM
MVM

19177158075
19204110305
19204110275
19204110269
19204110298
19204110322
19204110327
19204110303
19204110270
19204110320
19204110295
19204110276
19204110293
19204110272
19204110277
19204110319
19205123716
19266144429
19269109384
19151133799
19155101416
19157133103
19162101821
19162101636
19175144723
19176103028
19221134303
19221134301
19197112598
19224110546
19227109118
19207140323
19217047252
19225144573
19227116904
19227118380
18298119020
19168009939
19238505127
19238522483
19182117524
19158159912
19171158097
19214143006
19214142981
19219129634
19220131479
19225135870
19227127731
19238133526
19239137397
325783
354529
356147
356165
308039
307021
356684
311365
314622
317884
184767
184777
193848
213927
221344
264059
266354
266835
268018
272781
272782
304631
311694
328225
294558
301150
296134
289769
289770
289771
289772
289773
289774
289777
289778
289780
289933
368868
351575
351582
288493
288494
293536
293537
293538
293767
293768
293781
310393
311208
321731

810977948
810977948
810977948
810977948
611347370
390807060
310714190
310714190
814164681
133757370
550578595
550578595
550578595
550578595
264546400
264546400
133757370
264546400
550578595
550578595
550578595
264546400
133757370
264546400
810977948
391128616
204773527
264183569
264183569
264183569
472511008
472511008
472511008
264183569
264183569
264183569
610444716
390808443
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
391824445
810977948
810977948
800249057

PO BOX 734048

PO BOX 734048

PO BOX 734048

PO BOX 734048

2000 13TH STREET

PO BOX 271459

305 NORTH STH STREET
305 NORTH STH STREET
PO BOX 206738

PO BOX 2270

5170 US RTE 60 EAST
5170 US RTE 60 EAST
5170 US RTE 60 EAST
5170 US RTE 60 EAST
PO BOX 7959

PO BOX 7959

PO BOX 2270

PO BOX 7959

5170 US RTE 60 EAST
5170 US RTE 60 EAST
5170 US RTE 60 EAST
PO BOX 7959

PO BOX 2270

PO BOX 7959

PO BOX 734048

PO BOX 78625

75 REMITTANCE DR DEPT 1013
PO BOX 2379

PO BOX 2379

PO BOX 2379

2754 SOLUTION CENTER
2754 SOLUTION CENTER
2754 SOLUTION CENTER
PO BOX 2379

PO BOX 2379

PO BOX 2379

PO BOX 151

PO BOX 856942
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864

PO BOX 734048

PO BOX 734048

PO BOX 745040

CHICAGO
CHICAGO
CHICAGO
CHICAGO
ASHLAND
SALT LAKE CITY
IRONTON
IRONTON
DALLAS
BURLINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
BELFAST
BELFAST
BURLINGTON
BELFAST
HUNTINGTON
HUNTINGTON
HUNTINGTON
BELFAST
BURLINGTON
BELFAST
CHICAGO
MILWAUKEE
CHICAGO
ASHLAND
ASHLAND
ASHLAND
CHICAGO
CHICAGO
CHICAGO
ASHLAND
ASHLAND
ASHLAND
ASHLAND
MINNEAPOLIS
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
CHICAGO
CHICAGO
ATLANTA

It
IL
IL
iL
KY
UT
OH
OH
T™
NC
WV
WV
WV
WV
ME
ME
NC
ME
WV
wv
WV
ME
NC
ME
Ik
wi
It
KY
KY
KY
tL
IL
iL
KY
KY
KY
KY
MN
Wi
Wi
Wi
Wi
WI
Wi
WI
WI
WI
Wi
IL
Ik
GA

60673
60673
60673
60673
41101
84127
45638
45638
75320
27216
25705
25705
25705
25705
04915
04915
27216
04915
25705
25705
25705
04915
27216
04915
60673
53278
60675
41105
41105
44105
60677
60677
60677
41105
41105
41105
41105
55485
53278
53278
53278
53278
53278
53278
$3278
53278
53278
53278
60673
60673
30374

8/29/2019
8/29/2019
8/29/2019
8/30/2019
7/17/2019
12/5/2018
5/29/2019
7/24/2019
8/01/2019
8/09/2019
9/20/2018
9/20/2018
10/11/2018
12/4/2018
12/21/2018
4/04/2019
4/10/2019
4/11/2019
4/15/2019
4/25/2019
4/25/2019
7/08/2019
7/25/2019
9/05/2019
6/13/2019
6/28/2019
6/18/2019
6/04/2019
6/04/2019
6/04/2019
6/04/2019
6/04/2019
6/04/2019
6/04/2019
6/04/2019
6/04/2019
6/04/2019
12/30/2019
11/4/2019
11/4/2019
5/31/2019
5/31/2019
6/12/2019
6/12/2019
6/12/2019
6/12/2019
6/12/2019
6/12/2019
6/11/2019
7/24/2019
8/20/2019

WET HAHAMM MH U MMMM MY NYN VWU YUMMY HUH NNW YH UNMUHUNU YY YUNUNNHNHNNNNYHN DH

984.20
4,808.00
20,361.06
662.00
130.00
29,267.17
245.74
133.00
207.03
765.00
147.00
75.00

217.00
443.00
484.00
258.33
412.00
217.00
515.00
110.00
337.00
258.33
574.02
317.70
401.00
100.00
178.00
251.00
484.00
77.00
107.00
28.00
260.00
134.00
23.00
13,245.96
593.87
356.00
443.00
304.00
304.00
304.00
304.00
304.00
355.00
404.00
355.00
1,260.42
182.90
105.00

467.50
4,567.60
19,343.02
628.90
80.98
26,925.80
97.95
78.87
116.66
105.98
106.12
14.19

$

$

$

$

$

$

$

$

$

$

S$

$

S -

$ 156.95
§ 170.36
S 266.20
$ 98.96
S$ 226.60
S$ 156.49
$ 269.53
$ 55.55
$ 185.35
$ 98.96
$ 315.71
§ 301.82
$ 79.35
$ 20.75
§ 108.39
§ 199.17
S$ 246.74
$ 69.30
S 96.30
$ 25.20
$ 114.89
$ 106.37
$ 12.48
$ 11,921.39
§ 564.18
S$ 284.80
§ 332.25
$ 37,37
$ 37.37
$ 37.37
$ 37.37
S 37.37
S 186.61
$ 190.95
§ 186.61
§ 1,197.42
$ 173.76
S$ 60.02

WMA MU UMMM MNU YY HUH UHHH UNYHYHUNMHHUNNYHYH HNN YNNYH NEN HUNUNDHYH

3/07/2019
8/07/2019
8/07/2019
3/07/2019
7/05/2019
11/26/2018
5/21/2019
7/18/2019
2/04/2019
1/03/2019
9/17/2018
9/17/2018
10/4/2018
10/4/2018
12/17/2018
3/27/2019
4/05/2019
4/05/2019
4/09/2019
4/19/2019
4/19/2019
6/30/2019
4/05/2019
8/27/2019
6/05/2019
4/27/2019
10/29/2018
5/24/2019
5/24/2019
5/24/2019
5/24/2019
5/24/2019
5/24/2019
5/25/2019
5/25/2019
5/24/2019
5/24/2019
1/14/2019
2/20/2019
2/28/2019
4/25/2019
4/23/2019
4/23/2019
4/22/2019
4/25/2019
4/16/2019
3/11/2019
3/20/2019
1/17/2019
7/18/2019
3/15/2019

ALS
MWT
MWT
MWT
MVM
MWT
MWT
ALS
CGA
CGA
NLA
NLA
MVM
JXB
NLA
MVM
CGA
MVM
CGA
CGA
LXT
KR]
CGA
ALS
ALS
CxO
MVM
ALS
ALS
ALS
ALS
ALS
KRJ
KRJ
MVM
MVM
MVM
MWT
CGA
CGA
MVM
MVM
MVM
ALS
MVM
MVM
MVM
ALS
MWT
KRJ
MVM

19239137398
19239137386
19239139160
19240132362
19191157165
18337132531
19148100975
19204100363
19212118335
19219129035
18261161774
18261161757
18282144751
18333141243
18352127958
19091113718
19099106051
19098113466
19101128413
19113156734
19113156725
19183129278
19205110275
19242127739
19163130870
19177142582
19165111565
19149152891
19149152362
19149152893
19150111792
19150111794
19150111793
19150132227
19150132176
19150132218
19150131014
19361101209
19304505460
19304505461
19148513813
19148513934
19158505153
19158505152
19158505157
19158505156
19158505154
19158505155
19159110426
19203127311
19234129817
321972
316048
321531
324757
308040
310543
311733
312993
313374
321302
355618
341531
301179
306309
306314
310717
311140
311166
314175
317203
319198
320604
321328
321358
321360
322618
322629
324036
325836
328628
393627
393693
393696
395303
296196
300410
314120
290426
300281
314684
350367
350875
360499
363534
300366
302990
306240
316866
317315
319618
325839

800249057 PO BOX 745040
352320780 PO BOX 9085
311001781 2205S 6TH ST
831701813 103 CARRICO DRIVE
611347870 2000 13TH STREET
611347870 2000 13TH STREET
611356023 PO BOX 406997
610985755 PO BOX 688
611347870 2000 13TH STREET
200503812 4605 SAWMILL ROAD
390964813 PO BOX 688
390964813 PO BOX 688

391670223 29980 NETWORK PLACE
390964813 PO BOX 688

390964813 PO BOX 688

390964813 PO BOX 688

390964813 PO BOX 688

390964813 PO BOX 688
391138241 29980 NETWORK PLACE
391203125 BIN 88399

391330887 425 PINE RIDGE BLVD SUITE 211

812926442 N2930 STATE ROAD 22
390964813 29980 NETWORK PLACE
390964813 29980 NETWORK PLACE
390964813 29980 NETWORK PLACE
391670223 29980 NETWORK PLACE
391670223 29980 NETWORK PLACE
390964813 29980 NETWORK PLACE
390964813 29980 NETWORK PLACE
310646568 PO BOX 714030
61744704 PO BOX 932825
61744704 PO BOX 932825
61744704 PO BOX 932825
61744704 PO BOX 932825
208329309 1229 RESERVE BLVD
352528741 DEPT AT 40379
133757370 PO BOX 2270
390992883 1050 DIVISION STREET
391824445 DRAWER 78864
390992883 1050 DIVISION STREET
390992883 1050 DIVISION STREET
390992883 1050 DIVISION STREET
391824445 DRAWER 78864
203204949 P O BOX 241708
113454103 PO BOX 277947
133757370 PO BOX 2270
640801795 495 TAYLOR ROAD
133757370 PO BOX 2270
133757370 PO BOX 2270
133757370 PO BOX 2270
133757370 PO BOX 2270

STE 200

ATLANTA
BELFAST
IRONTON
COAL GROVE
ASHLAND
ASHLAND
ATLANTA
MARIETTA
ASHLAND
UPPER ARLINGTON
WAUSAU
WAUSAU
CHICAGO
WAUSAU
WAUSAU
WAUSAU
WAUSAU
WAUSAU
CHICAGO
MILWAUKEE
WAUSAU
WAUTOMA
CHICAGO
CHICAGO
CHICAGO
CHICAGO
CHICAGO
CHICAGO
CHICAGO
CINCINNATI
CLEVELAND
CLEVELAND
CLEVELAND
CLEVELAND
SPRING HILL
ATLANTA
BURLINGTON
MAUSTON
MILWAUKEE
MAUSTON
MAUSTON
MAUSTON
MILWAUKEE
MONTGOMERY
ATLANTA
BURLINGTON
MONTGOMERY
BURLINGTON
BURLINGTON
BURLINGTON
BURLINGTON

GA
ME
OH
OH
KY
KY
GA
OH
KY
OH
Wi
Wi
IL
WI
WI
Wi
WI
WI
Ik
WI
Wi
Wi
IL
IL
iL
HL
iL
tL
IL
OH
OH
OH
OH
OH
TN
GA
NC
Wi
Wi
Wi
WI
WI
WI
AL
GA
NC
AL
NC
NC
NC
NC

30374
04915
45638
45638
41101
41101
30384
45750
41101
43220
54402
54402
60673
54402
54402
54402
54402
54402
60673
53288
54401
54982
60673
60673
60673
60673
60673
60673
60673
45271
44193
44193
44193
44193
37174
31192
27216
53948
53278
53948
53948
53948
53278
36124
30384
27216
36117
27216
27216
27216
27216

8/21/2019
8/05/2019
8/20/2019
8/28/2019
7/17/2019
7/23/2019
7/25/2019
7/29/2019
7/30/2019
8/19/2019
4/10/2019
5/16/2019
6/28/2019
7/11/2019
7/11/2019
7/23/2019
7/24/2019
7/24/2019
7/31/2019
8/08/2019
8/13/2019
8/16/2019
8/19/2019
8/19/2019
8/19/2019
8/22/2019
8/22/2019
8/26/2019
8/29/2019
9/06/2019
3/16/2020
3/16/2020
3/16/2020
3/20/2020
6/18/2019
6/26/2019
7/31/2019
6/05/2019
6/26/2019
8/01/2019
10/31/2019
11/1/2019
12/3/2019
2/12/2019
6/26/2019
7/03/2019
7/11/2019
8/07/2019
8/08/2019
8/14/2019
8/29/2019

VNU MUTA MUM UMN YN YOU YY NN YOY YY UNUN YN MHD YN YY HHH HH

260.00
198.00
200.00
111.00
160.00
300.00
1,032.00
67.00
150.00
211.00
929.00
10,977.95
263.00
88.00
923.00
2,743.64
108.00
499.00
3,353.00
500.00
1,000.00
1,151.00
132.00
583.00
257.00
204.00
266,00
237.00
88,00
286.00
154.00
90.00
120.00
166.00
142.00
260.00
62.00
622.50
246.00
473.50
3,749.95
176.25
246.00
8,172.51
217.43
143.80
110.00
460.37
818.30
53.00
94.00

DAMM MY MUU MU YUU YH NYN YY HUH YH YU NY HUYNH UNMU HUYNH YNYNHUNNMHNUNH DA

199.52
148.30
177.93
111.00
103.71
204.72
908.16
21.77
102.36
162.96
863.97
10,758.39
244.59
81.84
863.97
2,688.77
105.84
464.07
3,185.35
465.00
930.00
1,151.00
129.36
571.34
251.86
197.88
247.38
232.26
81.84
104.57
125.87
44.45
89.45
115.17
68.57
255.56
8.49
560.25
196.80
440.36
3,487.46
163.91
196.80
8,172.51
217.43
55.33
104.91
367.75
187.30
7.80
8.53

TEM DUM MMMM UUM YUN YNUM MYM YU YH NUN YY MUNN UHYNW HYMN UN NH YHUNUN HUH H

8/15/2019
7/31/2019
8/05/2019
8/19/2019
7/05/2019
7/10/2019
7/16/2019
7/16/2019
7/17/2019
7/31/2019
3/30/2019
3/29/2019
6/06/2019
7/03/2019
3/30/2019
7/03/2019
7/03/2019
7/03/2019
7/24/2019
7/24/2019
5/06/2019
7/03/2019
8/12/2019
8/12/2019
8/12/2019
8/13/2019
8/13/2019
8/19/2019
8/22/2019
10/7/2018
9/26/2018
9/07/2018
8/31/2018
8/29/2018
6/10/2019
6/24/2019
7/26/2019
2/07/2019
11/28/2018
3/07/2019
2/07/2019
2/13/2019
11/28/2018
1/30/2019
2/13/2019
3/07/2019
1/30/2019
9/13/2018
9/13/2018
1/07/2019
1/21/2019

MVM
MVM
MVM
ALS
MVM
MVM
KRJ
MVM
KRJ
ALS
MWT
TXO
CxO
MVM
CxO
KRJ
ALS
ALS
MVM
MVM
KRJ
KRJ
MVM
MVM
MVM
MVM
MVM
KRJ
MVM
MVM
KXN
KXN
KXN
MVM
MVM
MVM
MVM
MWT
MWT
KRJ
MWT
MVM
MWT
MWT
CGA
CGA
CxO
CGA
CGA
CGA
CGA

19231129840
19213130885
19227021653
19235163110
19191157154
19198159265
19203144003
19205122545
19205159975
19228114547
19099113057
19135109169
19176501453
19191114620
19191114609
19201102269
19203111055
19203111039
19211102884
19214150061
19221151462
19226150827
19228113969
19228101958
19228101982
19232127509
19232127521
19235103733
19240113240
19246152224
20072136600
20072136559
20072136560
20076148712
19165148743
19176129312
19211107518
19154148049
19175035538
19212101320
19303103390
19304102615
19329520741
19039147762
19176109959
19182108463
19190154139
19218111617
19217107225
19224109607
19240109333
327453
330526
322965
322983
354138
292644
292645
356683
305027
305030
305671
305676
309054
310548
310549
310550
310552
310553
310554
310555
310556
310557
310558
313381
313383
314518
357966
319178
349238
371393
373175
373574
374178
375436
375703
376209
376472
290284
295817
295818
295949
295978
296176
298945
362748
289246
289247
289250
289347
293062
294317

640801795
640801795
810977948
810977948
550675666
390813418
390813418
390813418
390813418
390813418
396005436
390813418
390813418
390813418
390813418
390813418
390813418
390813418
390813418
390813418
390813418
390813418
390813418
390813418
390813418
390813418
390813418
390813418
390813418
390813418
390813418
390813418
390813418
390813418
390813418
390813418
390813418
272848804
621695507
631034703
621762535
621762535
631034703
275493321
621792834
391824445
391824445
391824445
391824445
391824445
391824445

495 TAYLOR ROAD
495 TAYLOR ROAD
PO BOX 734048

PO BOX 734048
1340 HAL GREER BOULEVARD
PO BOX 860081

PO BOX 8600381

PO BOX 860081

PO BOX 860081

PO BOX 860081
N2930 STATE RD 22
PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081

PO BOX 860081
161 SHIRLEY DRIVE
5301 VIRGINIA WAY SUITE 300
2006 FRANKLIN ST SUITE 200
PO BOX 742731

PO BOX 742731
2006 FRANKLIN ST SUITE 200
PO BOX 102141
1509 OLD COWAN ROAD
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864
DRAWER 78864

MONTGOMERY
MONTGOMERY
CHICAGO
CHICAGO
HUNTINGTON
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
WAUTOMA
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
MINNEAPOLIS
WINCHESTER
BRENTWOOD
HUNTSVILLE
ATLANTA
ATLANTA
HUNTSVILLE
ATLANTA
WINCHESTER
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE
MILWAUKEE

AL
AL
IL
IL
WV
MN
MN
MN
MN
MN
Wi
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
TN
TN
AL
GA
GA
AL
GA
TN
Wi
WI
WI
WI
Wi
Wi

36117
36117
60673
60673
25701
55486
55486
55486
55486
55486
54982
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
55486
37398
37027
35801
30374
30374
35801
30368
37398
53278
53278
53278
53278
53278
53278

9/03/2019
9/11/2019
8/23/2019
8/23/2019
5/22/2019
6/10/2019
6/10/2019
6/14/2019
7/09/2019
7/09/2019
7/10/2019
7/10/2019
7/18/2019
7/23/2019
7/23/2019
7/23/2019
7/23/2019
7/23/2019
7/23/2019
7/23/2019
7/23/2019
7/23/2019
7/23/2019
7/30/2019
7/30/2019
8/01/2019
8/12/2019
8/13/2019
10/29/2019
1/09/2020
1/16/2020
1/17/2020
1/20/2020
1/23/2020
1/24/2020
1/27/2020
1/28/2020
6/05/2019
6/17/2019
6/17/2019
6/17/2019
6/17/2019
6/18/2019
6/24/2019
9/09/2019
6/03/2019
6/03/2019
6/03/2019
6/03/2019
6/11/2019
6/13/2019

110.00
110.00
291.22
555.80
543.75
73.00
222.00
5,719.40
280.00
251.00
1,486.00
1,102.00
251.00
201.00
259.00
230.00
1,102.00
237.00
230.00
222.00
73.00
161.00
118.00
547.00
111.00
251.00
2,065.40
556.00
230.00
5,719.40
556.00
547.00
111.00
251.00
2,065.40
73,00
222.00
156.00
94.00
32.00
631.45
631.45
32.00
255.15
123.00
133.00
166.00
234.00
171.00
226.00
36.00

104.91
104.91
276.66
528.02
494.81
68.62
208.68
5,433.44
266.00
238.45
1,387.03
1,035.88
238.45
188.94
243.46
216.20
1,035.88
222.78
216.20
208.68
68.62
151.34
110.92
514.18
104.34
238.45
1,962.13
522.64
216.20
5,433.44
522.64
514.18
104.34
238.45
1,962.13
68.62
208.68
119.94
36.96
23.09
426.23
426.23
23.09
255.15
54.58
99.75
124.50
187.20
128.25
180.80
28.80

AMDT MMMM NNN MYM YNUNUMUNNYN UN YY YU YUNYUN YN HUYNH HHH HNN YUN HN HH

1/30/2019
1/30/2019
8/19/2019
8/19/2019
5/13/2019
6/03/2019
6/03/2019
6/03/2019
7/01/2019
7/01/2019
6/03/2019
6/03/2019
1/15/2019
11/6/2018
11/6/2018
11/20/2018
6/03/2019
1/29/2019
12/18/2018
6/03/2019
6/03/2019
12/18/2018
1/29/2019
7/23/2019
7/24/2019
7/24/2019
7/22/2019
7/22/2019
11/5/2018
6/03/2019
7/22/2019
7/23/2019
7/24/2019
7/24/2019
7/22/2019
6/03/2019
6/03/2019
1/15/2019
1/15/2019
1/28/2019
1/28/2019
1/28/2019
1/28/2019
10/5/2018
10/5/2018
12/14/2018
10/17/2018
10/17/2018
12/14/2018
10/8/2018
10/8/2018

MVM
MVM
KR]
MVM
MWT
CxO
CXO
MWT
MVM
MVM
CxO
CxO
MVM
CGA
MVM
CGA
CGA
CGA
CGA
CGA
CGA
KRJ
KRJ
KRJ
KRJ
KRJ
MWT
MVM
CGA
MVM
CGA
KRJ
MVM
MVM
KRJ
CGA
CGA
MVM
ALS
MVM
CXO
CGA
ALS
ALS
MWT
KRJ
KRJ
KRJ
MVM
ACL
ALS

19242151414
19252159717
19233129606
19233129603
19140152721
19156123676
19157113410
19164100784
19186115981
19186115983
19189113468
19164114468
19198126532
19199115015
19199115005
19199115023
19199115007
19199115022
19199115021
19199115003
19199115014
19199115024
19199115004
19207111309
19207111317
19210135675
19221100792
19221127018
19297115280
20004100564
20013117961
20013117972
20013117963
20020117999
20021100619
20021116975
20021116970
19154504355
19165800007
19165800009
19165800011
19165135807
19165135800
19170503281
19249107438
19144508922
19144508925
19144508921
19144508923
19158503479
19161513475
319660
336355
283677
292833
296815
297342
297588
301312
305298
319835
217580
219748
220290
220527
221447
221902
277872
223418
223420
223434
224298
228158
228586
232417
234728
236026
237843
240155
241325
247868
254252
262302
266298
268827
273379
274509
277672
278310
278869
283862
348924
338199
294369
298925
298926
298927
302034
307405
307406
307407
316814

391824445
611197638
611286361
611286361
611197638
611197638
611286361
611286361
611286361
133757370
273012584
610444716
550493376
610444716
550493376
813066025
550357050
270662169
270662169
270662169
611066126
610444716
550578595
208017790
550578595
550578595
550493376
610444716
550578595
550578595
550578595
550578595
610444716
610444716
200800593
611066126
273012584
550578595
610444716
550578595
550493376
825068549
472511008
611006742
611006742
611006742
610444716
611006742
611006742
611006742
611006742

DRAWER 78864

25516 NETWORK PLACE
2816 VEACH RD SUITE 303
PO BOX 22600

25516 NETWORK PLACE
25516 NETWORK PLACE
PO BOX 22600

PO BOX 22600

PO BOX 22600

PO BOX 2270

29 E 6TH STREET

PO BOX 1595

PO BOX 910

PO BOX 151

PO BOX 910

PO BOX 11635

PO BOX 3108

PO BOX 417

PO BOX 417

PO BOX 417

PO BOX 539

PO BOX 1595

5170 US RTE 60 EAST
2900 1ST AVE

5170 US RTE 60 EAST
5170 US RTE 60 EAST

PO BOX 910

PO BOX 1595

5170 US RTE 60 EAST
5170 US RTE 60 EAST
5170 US RTE 60 EAST
5170 US RTE 60 EAST

PO BOX 1595

PO BOX 151

PO BOX 650846

PO BOX 539

29 E 6TH STREET

5170 US RTE 60 EAST

PO BOX 1595

5170 US RTE 60 EAST

PO BOX 910

2201 LEXINGTON AVE
2754 SOLUTION CENTER
1201 SAINT CHRISTOPHER DR
1201 SAINT CHRISTOPHER DR
1201 SAINT CHRISTOPHER DR
PO BOX 1595

1201 ST CHRISTOPHER DR
1201 ST CHRISTOPHER DR
1201 ST CHRISTOPHER DR
1201 ST CHRISTOPHER DR

MILWAUKEE
CHICAGO
OWENSBORO
OWENSBORO
CHICAGO
CHICAGO
OWENSBORO
OQWENSBORO
OWENSBORO
BURLINGTON
NEWPORT
ASHLAND
HUNTINGTON
ASHLAND
HUNTINGTON
DAYTONA BEACH
HUNTINGTON
WHT SULPHUR SPG
WHT SULPHUR SPG
WHT SULPHUR SPG
ASHLAND
ASHLAND
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
ASHLAND
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
ASHLAND
ASHLAND
DALLAS
ASHLAND
NEWPORT
HUNTINGTON
ASHLAND
HUNTINGTON
HUNTINGTON
ASHLAND
CHICAGO
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND

WI
IL
KY
KY
IL
IL
KY
KY
ky
NC
KY
KY
wv
KY
WV
FL
WV
WV
WV
WV
KY
KY
WV
WV
WV
WV
WV
KY
WV
WV
WV
WV
KY
KY
TX
KY
KY
wv
KY
WV
WV
KY
iL
KY
KY
KY
ky
KY
ky
KY
KY

53278
60673
42303
42304
60673
60673
42304
42304
42304
27216
41071
41105
25712
41105
25712
32120
25702
24986
24986
24986
41105
41105
25705
25702
25705
25705
25712
41105
25705
25705
25705
25705
41105
41105
75265
41105
41071
25705
41105
25705
25712
41101
60677
41101
41101
41101
41105
41101
41101
41101
41101

8/14/2019
4/01/2019
§/20/2019
6/10/2019
6/19/2019
6/20/2019
6/20/2019
6/28/2019
7/09/2019
8/14/2019
12/12/2018
12/18/2018
12/19/2018
12/19/2018
12/21/2018
12/24/2018
12/26/2018
12/27/2018
12/27/2018
12/27/2018
12/31/2018
1/10/2019
1/11/2019
1/22/2019
1/28/2019
1/30/2019
2/04/2019
2/08/2019
2/12/2019
2/27/2019
3/13/2019
4/01/2019
4/10/2019
4/16/2019
4/26/2019
4/30/2019
5/07/2019
5/08/2019
5/09/2019
5/21/2019
10/28/2019
11/28/2018
6/13/2019
6/24/2019
6/24/2019
6/24/2019
7/01/2019
7/15/2019
7/15/2019
7/15/2019
8/07/2019

TEMA MMH MMW YUM HY MY UHUMULF HUH YY HHUMHMUHYHYNUYNNNYNNUNNHNUNNNHNN HN

133.00
101.00
186.00
3,312.92
207.00
139.00
3,291.27
35.88
1,306.05
102.00
400.00
288.00
134.00
120.47
461.00
1,360.00
16,496.10
233.00
284.00
248.00
6.00
260.00
147.00
542.00
147.00
200.00
162.00
260.00
87.00
87.00
147.00
87.00
446.00
524.22
1,314.00
47.00
400.00
87.00
356.00
87.00
461.00
734.00
27.00
438.00
210.00
387.00
301.00
438.00
210.00
387.00
438.00

DE A NM M VMN MUNM NU YY NMY VON UVYN MUNN MHHUN HY HUM NHYNHUNNHUNNUNUNNH MH

99.75
74.68
167.40
2,981.68
107.39
76.50
2,962.14
32.29
1,175.45
26.35
300.00
163.89
85,04
108.42
292.41
15,671.29
143.61
150.58
110.71
4.80
143.55
106.12
287.38
106.12
82.80
103.42
143.55
63.20
63.20
106.12
63.20
290.29
471.80
366.20
37.60
400.00
63.20
221.73
63,20
292.41
85.34
24.30
174.18
64.56
140.41
177.73
174.18
64.56
140.41
174.18

WTA MMU MMMM YOY MYM YH UNHU HMMA MHUU UNO HUH YUU NUNN H NN MH

12/14/2018
3/25/2019
4/02/2019
5/01/2019
6/13/2019
6/17/2019
6/13/2019
6/21/2019
6/04/2019
4/25/2019

12/3/2018
12/3/2018
12/11/2018
12/3/2018

12/14/2018

12/11/2018

12/11/2018

12/11/2018

12/12/2018

12/14/2018

12/4/2018
1/03/2019
1/08/2019

12/12/2018
1/23/2019
1/23/2019
1/23/2019
2/04/2019
2/07/2019
2/21/2019
3/07/2019
3/27/2019
4/04/2019
4/04/2019
4/08/2019
4/04/2019

12/3/2018
5/02/2019
5/03/2019
5/16/2019

12/24/2018

10/23/2018

12/10/2018
1/24/2019
1/24/2019
3/26/2019
6/10/2019
1/24/2019
1/24/2019
3/26/2019
1/24/2019

CGA
MWT
CxO
CxO
MVM
ALS
KRJ
KRJ
CxO
CGA
CGA
NLA
NLA
NLA
NLA
NLA
MWwT
MVM
NLA
NLA
NLA
NLA
MWT
CGA
MWT
CGA
CGA
MVM
MVM
MVM
CGA
CGA
MVM
CGA
CGA
CGA
CGA
CGA
KRJ
CGA
KRJ
MWT
KR
MVM
MVM
MVM
KRJ
CGA
CGA
CGA
CGA

19224502511
19087158579
19137127585
19158144409
19168144270
19169144520
19170135445
19178126426
19189134688
19225109440
18344123951
18347127494
18351128667
18348100313
18354125229
18354121107
18359100044
18360131336
18360131329
18360131333
18360118316
19007123894
19009147476
19016501730
19024149179
19025145534
19031121728
19036125787
19039146400
19056157577
19070150147
19087154174
19095110885
19101109521
19115103909
19115126020
19123146742
19126149687
19124106090
19137150514
19298121418
18327503692
19161019404
19168017488
19168017487
19168017486
19177125319
19189058525
19189058523
19189058527
19213501759
317443
317975
317976
323864
323865
328228
328312
191884
291073
291078
297441
306259
306265
311763
319934
289823
291238
294218
295052
295064
296945
297050
298363
299149
301256
303019
324035
181898
182897
197610
205439
208565
212415
219874
231263
232434
244803
272799
275503
279502
280893
281590
282440
282441
283347
284083
284675
341530
285214
286629
286657

611006742
611006742
611006742
611006742
611006742
610444716
610444716
264546400
264546400
391824445
463095174
391091432
391091432
391091432
391091432
391670223
391138241
391138241
391670223
391670223
391670223
391138241
391203125
391138241
391670223
391670223
391138241
310917085
310917085
310917085
310917085
310917085
310917085
314379491
310917085
310917085
310917085
310917085
310917085
310917085
310917085
310917085
310917085
310917085
310917085
310917085
310917085
314379491
310917085
310917085
310917085

1201 ST CHRISTOPHER DR
1201 ST CHRISTOPHER DR
1201 ST CHRISTOPHER DR
1201 ST CHRISTOPHER DR
1201 ST CHRISTOPHER DR

PO BOX 1595

PO BOX 151

PO BOX 7959

PO BOX 7959

DRAWER 78864

27277 NETWORK PLACE
PO BOX 27751

PO BOX 27751

PO BOX 27751

PO BOX 27751

29980 NETWORK PLACE
29980 NETWORK PLACE
29980 NETWORK PLACE
29980 NETWORK PLACE
29980 NETWORK PLACE
29980 NETWORK PLACE
29980 NETWORK PLACE
BIN 88399

29980 NETWORK PLACE
29980 NETWORK PLACE
29980 NETWORK PLACE
29980 NETWORK PLACE
PO BOX 22880

PO BOX 22880

PO BOX 22880

PO BOX 22880

PO BOX 22880

PO BOX 22880

PO BOX 280

PO BOX 22880

PO BOX 22880

PO BOX 509

PO BOX 22880

PO BOX 22880

PO BOX 22880

PO BOX 22880

PO BOX 22830

PO BOX 22880

PO BOX 22880

PO BOX 22880

PO BOX 22880

PQ BOX 22880

PO BOX 280

PO BOX 22880

PO BOX 22880

PO BOX 509

ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
BELFAST
BELFAST
MILWAUKEE
CHICAGO
SALT LAKE CITY
SALT LAKE CITY
SALT LAKE CITY
SALT LAKE CITY
CHICAGO
CHICAGO
CHICAGO
CHICAGO
CHICAGO
CHICAGO
CHICAGO
MILWAUKEE
CHICAGO
CHICAGO
CHICAGO
CHICAGO
BELFAST
BELFAST
BELFAST
BELFAST
BELFAST
BELFAST
GALLIPOLIS
BELFAST
BELFAST
GALLIPOLIS
BELFAST
BELFAST
BELFAST
BELFAST
BELFAST
BELFAST
BELFAST
BELFAST
BELFAST
BELFAST
GALLIPOLIS
BELFAST
BELFAST
GALLIPOLIS

ky
KY
KY
KY
KY
KY
ky
ME
ME
Wi
iL
UT
UT
UT
UT
IL
IL
IL
IL
Ik
IL
IL
Wi
iL
i
IL
IL
ME
ME
ME
ME
ME
ME
OH
ME
ME
OH
ME
ME
ME
ME
ME
ME
ME
ME
ME
ME
OH
ME
ME
OH

41101
41101
41101
41101
41101
41105
41105
04915
04915
53278
60673
84127
84127
84127
84127
60673
60673
60673
60673
60673
60673
60673
53288
60673
60673
60673
60673
04915
04915
04915
04915
04915
04915
45631
04915
04915
45631
04915
04915
04915
04915
04915
04915
04915
04915
04915
04915
45631
04915
04915
45631

8/08/2019
8/09/2019
8/09/2019
8/26/2019
8/26/2019
9/05/2019
9/05/2019
10/9/2018
6/06/2019
6/06/2019
6/20/2019
7/41/2019
7/41/2019
7/25/2019
8/14/2019
6/04/2019
6/06/2019
6/13/2019
6/14/2019
6/14/2019
6/19/2019
6/19/2019
6/21/2019
6/24/2019
6/28/2019
7/03/2019
8/26/2019
9/12/2018
9/14/2018
10/22/2018
11/12/2018
11/20/2018
11/29/2018
12/18/2018
1/18/2019
1/22/2019
2/20/2019
4/25/2019
5/02/2019
5/10/2019
5/14/2019
5/15/2019
5/17/2019
5/17/2019
5/20/2019
5/21/2019
5/22/2019
5/22/2019
5/23/2019
5/28/2019
5/28/2019

393.00
210.00
387.00
349.00
416.00
345.00
673.77
240.00
240.00
586.00
649,00
29.00
219.00
372.00
651,00
263.00
198.00
194.00
197.00
257.00
3,047.00
14,017.68
100.00
265.00
90.00
197.00
357.00
1,005.00
203.00
302.00
95.00
191.00
181.00
363.00
213.00
549.00
203.00
1,005.00
203.00
601.00
1,608.00
791.00
346.00
75.00
213.00
728.00
354.00
7,382.08
236.00
345.00
203.00

PWM DTH DUM MN MUN HNN YY YOY HUW UHUM YH UH DHU YH HH NYY HNN NUNHNHH YH

154.05
64.56
140.41
143.70
118.26
199.13
606.40
113.12
113.12
250.17
483.43
26.10
197.10
334.80
585.90
244.59
188.10
180.42
191.09
239.01
2,955.59
13,316.80
93.00
251.75
87.30
191.09
339.15
920.57
185.95
276.63
87.02
174.96
165.80
264,99
195.11
502.88
158.06
920.57
185.95
550.52
1,472.93
724.56
316.94
68.70
195.11
666.84
324.26
5,388.93
216.18
316.02
158.06

DETTE MMMM YY YN NY HMM MH HON HYU HUM UNHY HUYNH UNUN NNN

3/26/2019
1/24/2019
3/26/2019
8/13/2019
8/13/2019
8/22/2019
8/22/2019
10/2/2018
10/2/2018
4/17/2019
12/10/2018
4/12/2019
3/11/2019
7/19/2019
4/12/2019
5/02/2019
5/02/2019
6/07/2019
6/07/2019
6/07/2019
6/12/2019
6/12/2019
6/07/2019
6/07/2019
6/12/2019
6/25/2019
8/13/2019
9/07/2018
9/12/2018
10/15/2018
10/15/2018
11/1/2018
11/19/2018
11/19/2018
1/15/2019
1/15/2019
5/15/2018
9/07/2018
9/12/2018
5/05/2019
5/08/2019
5/10/2019
5/05/2019
5/05/2019
5/15/2019
5/15/2019
5/10/2019
5/05/2019
5/06/2019
5/05/2019
5/15/2018

CGA
CGA
CGA
KR}
KR
ALS
MVM
MVM
CxO
ALS
CGA
CGA
CGA
ALS
MWT
ALS
cxo
ALS
ALS
KRJ
MVM
MVM
CxO
CxO
ALS
CxO
KRJ
NLA
NLA
JXB
NLA
NLA
NLA
JXB
NLA
NLA
JXA
ACL
MVM
CGA
CGA
CGA
CGA
CGA
CGA
CGA
CGA
TXO
CGA
ALS
CXO

19217503806
19213501758
19213501757
19231517347
19231517345
19243107504
19243107444
18277122591
19154116881
19154509018
19170119695
19190162011
19190162006
19205102297
19224516847
19154109535
19156110085
19162117107
19164113840
19164113846
19169116361
19169104517
19171118063
19172101672
19178114251
19182110636
19235103749
18254120534
18256112414
18291151956
18306125205
18320119658
18331121460
18347024966
19016132083
19018118355
19046506917
19112023719
19113036823
19129122870
19133113479
19134117807
19135127619
19135127623
19136114922
19140109356
19141116691
19140511683
19142115589
419143112142
19141502161
287198
289463
289907
290292
290553
290573
291538
371180
293634
294228
294535
386848
295885
367531
297518
370171
312196
313070
313941
320284
321295
325693
190877
195420
197031
198755
199350
203938
204250
205273
207249
217586
223735
230333
230344
231386
231475
233628
237116
237992
245438
246120
248677
252205
255317
256490
260951
263247
264058
320117
270370

314379491
310917085
310917085
310917085
310917085
310917085
310917085
314379491
310917085
310917085
310917085
310917085
310917085
314379491
310917085
310917085
310917085
310917085
310917085
310917085
310917085
310917085
610444716
610444716
472511008
610444716
610444716
610444716
264183569
611066126
610444716
264183569
611066126
550493376
550493376
550493376
472511008
610444716
611066126
550357050
610444716
610444716
453460014
611066126
610444716
610444716
610444716
453460014
472511008
550357050
472511008

PO BOX 280
PO BOX 22880
PO BOX 22880
PO BOX 22880
PO BOX 22880
PO BOX 22880
PO BOX 22880
PO BOX280
PO BOX 22880
PO BOX 22880
PO BOX 509
PO BOX 22880
PO BOX 22880
PO BOX 280
PO BOX 22880
PO BOX 22880
PO BOX 22880
PO BOX 22880
PO BOX 22880
PO BOX 22880
PO BOX 22880
PO BOX 22880
PO BOX 1595
PO BOX 1595
2754 SOLUTION CENTER
PO BOX 151
PO BOX 151
PO BOX 1595
PQ BOX 2379
PO BOX 539
PO BOX 151
PO BOX 2379
PO BOX 539
PO BOX 910
PO BOX 910
PO BOX 910
2754 SOLUTION CENTER
PO BOX 1595
PO BOX 539
PO BOX 3108
PO BOX 1595
PO BOX 151
PO BOX 12069
PO BOX 539
PO BOX 1595
PO BOX 1595
PO BOX 151
PO BOX 12069
2754 SOLUTION CENTER
PO BOX 3108
2754 SOLUTION CENTER

GALLIPOLIS
BELFAST
BELFAST
BELFAST
BELFAST
BELFAST
BELFAST
GALLIPOLIS
BELFAST
BELFAST
GALLIPOLIS
BELFAST
BELFAST
GALLIPOLIS
BELFAST
BELFAST
BELFAST
BELFAST
BELFAST
BELFAST
BELFAST
BELFAST
ASHLAND
ASHLAND
CHICAGO
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
HUNTINGTON
HUNTINGTON
HUNTINGTON
CHICAGO
ASHLAND
ASHLAND
HUNTINGTON
ASHLAND
ASHLAND
DAYTONA BEACH
ASHLAND
ASHLAND
ASHLAND
ASHLAND
DAYTONA BEACH
CHICAGO
HUNTINGTON
CHICAGO

OH
ME
ME
ME
ME
ME
ME
OH
ME
ME
OH
ME
ME
OH
ME
ME
ME
ME
ME
ME
ME
ME
KY
KY
iL
KY
KY
KY
KY
KY
KY
KY
ky
wv
WV
WV
Ik
KY
KY
wv
KY
KY
FL
KY
ky
KY
KY
FL
IL
WV
IL

45631
04915
04915
04915
04915
04915
04915
45631
04915
04915
45631
04915
04915
45631
04915
04915
04915
04915
04915
04915
04915
04915
41105
41105
60677
41105
41105
41105
41105
41105
41105
41105
41105
25712
25712
25712
60677
41105
41105
25702
41105
41105
32120
41105
41105
41105
41105
32120
60677
25702
60677

5/29/2019
6/03/2019
6/04/2019
6/05/2019
6/05/2019
6/05/2019
6/07/2019
6/11/2019
6/12/2019
6/13/2019
6/13/2019
6/13/2019
6/17/2019
6/18/2019
6/20/2019
6/20/2019
7/26/2019
7/29/2019
7/31/2019
8/15/2019
8/19/2019
8/29/2019
10/5/2018
10/16/2018
10/19/2018
10/24/2018
10/25/2018
11/12/2018
11/12/2018
11/12/2018
11/15/2018
12/12/2018
12/28/2018
1/16/2019
1/16/2019
1/18/2019
1/18/2019
1/24/2019
2/01/2019
2/04/2019
2/21/2019
2/22/2019
2/28/2019
3/08/2019
3/15/2019
3/19/2019
3/28/2019
4/03/2019
4/04/2019
4/09/2019
4/19/2019

UWA MM YUU NHY YOU DHMH YN Y WN YU YH YUN MYTH HY HHH HHNNMNUNNUN YH

1,900.00
74,00
88.00

305.00
170.00
245.00
256.00
1,335.41
5,647.00
720.00
1,005.00
486.00
345.00
21,778.21
203.00
685.00
213.00
386.00
341.00
248,00
685.00
144.00
335.00
10.00
74,00
1,252.27
827.63
260.00
260.00
66.00
309.32
42.00
66.00
384.00
657.00
699.00
74.00
260.00
66.00
13,553.75
10.00
827.63

1,390.00
66,00
10.00

260.00
421.55
630.00
32.00
774.10
74.00

1,387.00
67.78
80.61

279.38
155.72
224,42
234.50
974.63
5,172.65
329.76
920.57
222.59
316.02
15,898.09
185.95
627.46
195.11
353,57
312.35
227.17
627.46
131.90
194.63
4.50
66.60
1,127.04
744,87
143.55
143.55
52.80
278.39
20.16
52.80
249.02
378.74
443.96
66.60
143.55
52.80
12,876.06
4.50
744.87
243.74
52.80
4.50
143.55
379.40
87.11
25.60
735.40
66.60

UR UTM HAMM MUD MH NNN YN DU MUNYA HY MUU MMF HY UHHH MU HYYNUNN HH

5/10/2019 CxO
5/29/2019 MVM
5/29/2019 ALS
5/29/2019 ALS
5/29/2019 KRJ
5/25/2019 KRJ
§/30/2019 MVM
5/25/2019 MWT
5/29/2019 MVM
5/29/2019 MVM
9/07/2018 MWT
5/29/2019 MWT
5/29/2019 KRJ
5/29/2019 MWT
9/12/2018 JXB
5/29/2019 MWT
7/23/2019 MVM
7/23/2019 MVM
7/23/2019 MVM
8/13/2019 MVM
5/29/2019 CGA
8/23/2019 ALS
9/28/2018 MVM
10/9/2018 JXB
10/8/2018 JXB
10/8/2018 IXB
10/9/2018 IXB
10/31/2018 JXB
11/1/2018 XB
10/9/2018 NLA
11/5/2018 NLA
11/5/2018 JXB
10/9/2018 CGA
1/07/2019 CGA
1/07/2019 CGA
1/07/2019 CGA
10/8/2018 NLA
1/17/2019 NLA
10/9/2018 CGA
1/07/2019 LXT
2/12/2019 MVM
2/12/2019 CGA
1/07/2019 CGA
2/12/2019 CGA
10/9/2018 MVM
10/31/2018 LXT
3/20/2019 CGA
3/20/2019 CGA
3/20/2019 CGA
3/20/2019 MWT
10/8/2018 LXT

19148503220
19151123802
19154110905
19154110912
19155116384
19155116398
19156124237
19157505509
19161110087
19162120477
19163122091
19162120476
19165117764
19168501121
19170121551
19170121967
19206112255
19207112586
19210126189
19226119187
19228113499
19238119929
18275100274
18284102508
182891153386
18292100004
18293102434
18307100022
18310100323
18304129805
18314100001
18341103196
18355127249
19014125274
19014125248
19016119856
19014505134
19019102029
19029135374
19032100084
19047102523
19050100485
19057129702
19064131381
19070508501
19072501674
19082106524
19091119523
19091104398
19096100305
19102508423
283483
283486
283488
291072
294473
297384
298093
298424
298928
300257
303165
317125
305667
308044
308045
311282
311283
312246
319175
327607
220847
221302
228143
232916
233579
233764
245913
309410
314594
318759
321508
293099
293506
297492
243030
200127
204822
204948
243055
289439
324679
234028
241927
242398
278332
324680
295092
299381
302032
311658
311743

610444716
610444716
610444716
611066126
611356023
610985755
610444716
610444716
472511008
472511008
610444716
611356023
610985755
352320780
352320780
201720760
610444716
610444716
611066126
472511008
550554001
550554001
550554001
610985755
550554001
611356023
550554001
550554001
550554001
550554001
550554001
391824445
391824445
391824445
550768038
550564945
264546400
133757370
133757370
133757370
550564945
550578595
550578595
550578595
550578595
$50564945
550564945
610444716
610444716
611332780
550675666

PO BOX 1595

PO BOX 1595

PO BOX 1595

PO BOX 539

PO BOX 406997

PO BOX 688

PO BOX 1595

PO BOX 151

2754 SOLUTION CENTER
2754 SOLUTION CENTER

PO BOX 1595

PO BOX 406997

PO BOX 688

PO BOX 9085

PO BOX 9085

PO BOX 955

PO BOX 1595

PO BOX 151

PO BOX 539

2754 SOLUTION CENTER
2585 THIRD AVENUE

2585 THIRD AVENUE

2585 THIRD AVENUE

PO BOX 688

2585 THIRD AVENUE

PO BOX 406997

2585 THIRD AVENUE

2585 THIRD AVENUE

2585 THIRD AVENUE

2585 THIRD AVENUE

2585 THIRD AVENUE
DRAWER 78864

DRAWER 78864

DRAWER 78864

4607 MACCORKLE AVE STE 400
PO BOX 78000 - DEPT 781719
PO BOX 7959

PO BOX 2270

PO BOX 2270

PO BOX 2270

PO BOX 78000 - DEPT 781719
5170 US RTE 60 EAST

5170 US RTE 60 EAST

5170 US RTE 60 EAST

5170 US RTE 60 EAST

PO BOX 78000 - DEPT 781719
PO BOX 78000 - DEPT 781719
PO BOX 1595

PO BOX 1595

62 PERRY WINKLE LANE
1340 HAL GREER BOULEVARD

ASHLAND
ASHLAND
ASHLAND
ASHLAND
ATLANTA
MARIETTA
ASHLAND
ASHLAND
CHICAGO
CHICAGO
ASHLAND
ATLANTA
MARIETTA
BELFAST
BELFAST
MARIETTA
ASHLAND
ASHLAND
ASHLAND
CHICAGO
HUNTINGTON
HUNTINGTON
HUNTINGTON
MARIETTA
HUNTINGTON
ATLANTA
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
MILWAUKEE
MILWAUKEE
MILWAUKEE
SO CHARLESTON
DETROIT
BELFAST
BURLINGTON
BURLINGTON
BURLINGTON
DETROIT
HUNTINGTON
HUNTINGTON
HUNTINGTON
HUNTINGTON
DETROIT
DETROIT
ASHLAND
ASHLAND
HUNTINGTON
HUNTINGTON

KY
ky
KY
KY
GA
OH
KY
KY
It
IL
KY
GA
OH
ME
ME
OH
KY
KY
KY
Ik
WV
WV
wv
OH
WV
GA
wv
WV
WV
WV
WV
Wi
Wi
Wi
wv
MI
ME
NC
NC
NC
Mi
WV
WV
WV
WV
MI
Ml
KY
KY
wv
WV

41105
41105
41105
41105
30384
45750
41105
41105
60677
60677
41105
30384
45750
04915
04915
45750
41105
41105
41105
60677
25703
25703
25703
45750
25703
30384
25703
25703
25703
25703
25703
53278
53278
53278
25309
48278
04915
27216
27216
27216
48278
25705
25705
25705
25705
48278
48278
41105
41105
25702
25701

5/20/2019
5/20/2019
5/20/2019
6/06/2019
6/13/2019
6/20/2019
6/21/2019
6/21/2019
6/24/2019
6/26/2019
7/03/2019
7/04/2019
7/10/2019
7/17/2019
7/17/2019
7/24/2019
7/24/2019
7/26/2019
8/13/2019
9/04/2019
12/20/2018
12/21/2018
1/10/2019
1/23/2019
1/24/2019
1/24/2019
2/22/2019
7/19/2019
8/01/2019
8/12/2019
8/20/2019
6/11/2019
6/12/2019
6/20/2019
2/15/2019
10/29/2018
11/12/2018
11/12/2018
2/15/2019
6/03/2019
6/07/2019
1/25/2019
2/13/2019
2/14/2019
5/08/2019
4/18/2019
6/14/2019
6/25/2019
7/01/2019
7/25/2019
7/25/2019

WU AHN MM MUNY NYY MM YY MY MU HUNUHNHUN UH HUM U HNN NUNYHNMHUYNNN YH

286.00
292,00
311.54
66.00
1,737.00
120.00
260.00
421.55
32.00
32,00
260.00
4,000.44
264.00
135.00
32.00
8.00
10.00
827.63
48.00
32.00
160.00
272.00
160.00
189.00
275.00
740.00
180.00
160.00
160.00
253,00
65.00
171.00
171.00
171.00
140.00
180.00
315.00
35.00
35.00
35.00
200.00
217.00
147.00
147.00
220.00
220.00
406.00
260.00
240.00
188.75

165.73
170.53
164.01
52.80
1,528.56
50.92
234.00
379.40
25.60
25.60
143.55
3,520.39
96.92
103.95
3.88
7.20
4.50
744.87
38.40
25.60
72.95
30.14
72,95
93.60
112.11
651.20
35.17
73.26
73.26
22.57
7.00
128.25
136.80
136.80
106.40
103.38
138.56
11.06
11.06
11.06
129.24
156.95
106.12
106.12
122.95
122.95
184.90
143.55
240.00
64,38

UUM MN UMMUM MUMMY YY UH Y MUNN HU YH YY YYNUH WHY YY HMM NY YHUYNHNH HH

3/18/2019
5/07/2019
3/20/2019
10/9/2018
6/05/2019
6/05/2019
6/15/2019
6/15/2019
3/20/2019
6/15/2019
6/26/2019
6/25/2019
6/25/2019
7/03/2019
7/03/2019
6/25/2019
7/18/2019
7/18/2019
7/18/2019
3/20/2019
12/14/2018
12/14/2018
1/04/2019
1/11/2019
1/18/2019
1/11/2019
1/18/2019
7/12/2019
7/26/2019
7/26/2019
8/05/2019
11/30/2018
9/30/2018
9/30/2018
2/11/2019
10/22/2018
10/26/2018
10/26/2018
10/26/2018
10/26/2018
5/23/2019
1/18/2019
1/18/2019
2/10/2019
5/05/2019
4/15/2019
6/11/2019
6/18/2019
10/29/2018
7/23/2019
7/17/2019

CGA
CGA
CGA
CGA
MVM
CxO
CXO
MVM
MVM
ALS
KRJ
MWT
cxo
ALS
ALS
KRJ
KRJ
ALS
MVM
CGA
NLA
NLA
NLA
NLA
CGA
CGA
CGA
MVM
MVM
KRJ
KRJ
CXO
CxO
MVM
CGA
JXB
NLA
NLA
CGA
CGA
MWT
CGA
CGA
CGA
CGA
MWT
MVM
MVM
KRJ
MVM
KRI

19135121436
19135121434
19135121438
19154128237
19160102210
19168118682
19169119339
19169119304
19168522335
19172109941
19179123896
19181101221
19186111337
19192114325
19192114313
19200123089
19200125427
19204118832
19220122281
19240501090
18352155369
18353145296
19008152074
19017123000
19022142706
19017152683
19051143633
19198145547
19212116269
19220147522
19228146303
19158505217
19158505206
19168518458
19045111531
18298125019
18302120406
183041095314
19045108916
19151107305
19156134391
19023153881
19042153361
19043150706
19126152871
19107132068
19164124721
19171125330
19177125314
19205106746
19204156033
321317
321533
321744
323041
325823
328226
295068
295071
295074
299307
301261
336034
289702
305681
305686
305712
305732
289232
291800
316318
339233
306294
320102
299339
320133
399737
328872
329473
333101
379644
306218

550564945
264183569
610444716
611250937
610444716
264183569
390452970
390452970
390452970
390452970
391138241
391138241
630622484
630622484
630622484
630622484
630622484
550564945
550493376
550564945
550675666
560946251
721531917
390452970
390452970
390452970
390452970
390452970
390452970
390452970
834387792

PO BOX 78000 - DEPT 781719
PO BOX 2379

PO BOX 151

1000 ASHLAND DRIVE SUITE 301
PO BOX 1595

PO BOX 2379

PO BOX 734048

PO BOX 734048

PO BOX 734048

PO BOX 734048

29980 NETWORK PLACE
29980 NETWORK PLACE
4154 CARMICHAEL RD

4154 CARMICHAEL ROAD
4154 CARMICHAEL ROAD
4154 CARMICHAEL ROAD
4154 CARMICHAEL ROAD

PO BOX 78000 - DEPT 781719
PO BOX 910

PO BOX 78000 - DEPT 781719
1340 HAL GREER BOULEVARD
PO BOX 678948

PO BOX 856924

PO BOX 734048

PO BOX 734048

PO BOX 734048

PO BOX 734048

PO BOX 734048

PO BOX 734048

1000 N OAK AVE

PO BOX 8402

DETROIT
ASHLAND
ASHLAND
ASHLAND
ASHLAND
ASHLAND
CHICAGO
CHICAGO
CHICAGO
CHICAGO
CHICAGO
CHICAGO
MONTGOMERY
MONTGOMERY
MONTGOMERY
MONTGOMERY
MONTGOMERY
DETROIT
HUNTINGTON
DETROIT
HUNTINGTON
DALLAS
MINNEAPOLIS
CHICAGO
CHICAGO
CHICAGO
CHICAGO
CHICAGO
CHICAGO
MARSHFIELD
CAROL STREAM

MI
KY
KY
KY
KY
KY
IL
iL
HL
iL
IL
IL
AL
AL
AL
AL
AL
MI
WV
Mi
WV
TX
MN
HL
iL
IL
Ik
Ik
Ik
WI
IL

48278
41105
41105
41105
41105
41105
60673
60673
60673
60673
60673
60673
36106
36106
36106
36106
36106
48278
25712
48278
25701
75267
55485
60673
60673
60673
60673
60673
60673
54449
60197

8/19/2019
8/20/2019
8/20/2019
8/23/2019
8/29/2019
9/05/2019
6/14/2019
6/14/2019
6/14/2019
6/25/2019
6/28/2019
9/25/2019
6/04/2019
7/10/2019
7/10/2019
7/10/2019
7/10/2019
6/03/2019
6/07/2019
8/06/2019
8/06/2019
7/11/2019
4/19/2019
6/25/2019
8/15/2019
8/30/2019
9/06/2019
9/09/2019
9/18/2019
2/07/2020
7/11/2019

PANU MY MUM YH UMMM HUH YH HYYHNUNYHNO

160.00
270.00
666.93
135.00
260.00
695.00
357.00
277.70
282.60
182.90
257.00
257.00
113.00
178.00
137,00
113.00
116.00
4,940.00
384.00
20.00
52,513.90
237.00
20,156.30
1,944.50
1,679.00
32,615.50
32,615.50
282.60
277.70
127.90
165.00

$ 82.92
$ 158.06
§ 600.25
$ 103.95
S$ 143.55
S 393.71
S 339.16
$ 263.82
S$ 268.47
S$ 173.76
$ 239.01
$ 239.01
$ 76.04
S$ 154.19
$ 89.70
S$ 76.04
$ 82.47
S$ 2,147.63
$ 249.02
$ 10.48
S$ 47,787.73
§ 129.39
$ 19,148.55
$ 1,847.28
$ 1,595.05
$ 23,459.77
§ 30,984.73
$ 268.47
263.82
121.51
165.00

mn WH

UW AMM MMMM YY NN Y YY YN NHN MHNUH HHH

8/15/2019
8/09/2019
8/09/2019
8/14/2019
10/29/2018
8/28/2019
4/09/2019
6/11/2019
4/09/2019
6/19/2019
12/14/2018
12/14/2018
5/28/2019
4/09/2019
6/01/2019
5/28/2019
6/21/2019
5/14/2019
5/14/2019
5/22/2019
5/14/2019
1/23/2019
4/02/2019
6/18/2019
8/09/2019
4/16/2019
4/16/2019
8/30/2019
8/30/2019
4/04/2019
6/19/2019

KRJ
MVM
MVM
KRJ
KR]
ALS
ALS
ALS
ALS
ALS
CGA
CGA
KRJ
MVM
CxO
CxO
MVM
ALS
MVM
MVM
MWT
CGA
MWT
ALS
KRJ
MWwTt
MWT
MVM
KRJ
MWT
KRJ

19228124934
19227113713
19227119779
19231517343
19238111145
19242128224
19164125148
19164125156
19164125157
19172133457
19178114287
19267117812
19151133331
19189507174
19189507176
19189507175
19189507177
19150130636
19157119490
19217120976
19214151149
19191110480
19108102958
19172133449
19225135744
19238700023
19238760023
19248136398
19259126038
20035027453
19189505364
